     Case 3:19-cv-03020-RAL Document 1 Filed 12/04/19 Page 1 of 12 PageID #: 1



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                               CENTRAL DIVISION



UNITED STATES OF AMERICA,                         CIV. 19-


         Plaintiff,

V.                                                     COMPLAINT


DAVID HUMP, and KAREN HUMP,
Individually, and d/b/a BEAR COAT
BISON, f/k/a Bear Coat Bison LLC,

         Defendants.



        The United States of America, by and through its undersigned attorneys,

and on behalf of the United States Department of the Interior (DOI), Office of

Indian Energy and Economic Development (OIEED), Division of Capital

Investment (DCI), hereby states and alleges as follows:

                            JURISDICTION & VENUE


        1.     This Court has jurisdiction under 28 U.S.C. § 1345 because the

United States is the Plaintiff and seeks to secure payment on its promissory note

and to foreclose its mortgage securing a loan made pursuant to the provisions of

25 U.S.C. § 1481 et seq., 1511 et seq., and 25 CFR Part 103, and the issuance

of an order of sale under 28 U.S.C.§ 2001, free of any homestead exemption and

redemption period.

        2.     Defendants, David Hump and Karen Hump (Borrowers), maintain a

residence in Ziebach County, South Dakota. Upon information and belief, David

                                        1
  Case 3:19-cv-03020-RAL Document 1 Filed 12/04/19 Page 2 of 12 PageID #: 2



Hump is an enrolled member of the Cheyenne River Sioux Tribe (CRST), a

federally recognized tribe under the Indian Reorganization Act. 25 U.S.C. §

479a-l; see also, 67 F.R. 64328. Karen Hump,a non-Indi^ is married to David

Hump.      No claim is made against anyone other than Borrowers and their

business.


      3. In 2003, Bear Coat Bison, LLC, registered with the South Dakota

Secretary of State. Karen Hump was listed as the registered agent.             On

November 9, 2007, a Certificate of Administrative Dissolution was filed by the

Secretary of State.

      4.     The real property collateral that is the subject of this foreclosure

action is Indian land^ located in Ziebach County, South Dakota, within the

boundaries of the Cheyenne River Sioux Reservation.

                CLAIM FOR JUDGMENT AND FORECLOSURE


      5.     Sometime in 1994, Borrowers became farm loan customers of the

Farmers State Bank (Bank) of Faith, South Dakota. Their promissory notes to

the Bank were cross-collateralized and Borrowers executed real estate mortgages

and security agreements in livestock, machinery, and equipment.




^ Indian land is an inclusive term describing all lands held in trust by the United
States for individual Indians subject to federal restrictions against alienation or
encumbrance. 25 C.F.R. § 150.2(h). Any individual Indian owner of trust lands,
may with the approval of DOI execute a mortgage and such land shall be subject
to foreclosure pursuant to the terms of the mortgage. For the purpose of
foreclosure proceedings, the Indian owner shall be regarded as vested with
unrestricted fee simple title to the lands. 25 U.S.C. § 5135; 25 C.F.R. § 152.34.
                                        2
  Case 3:19-cv-03020-RAL Document 1 Filed 12/04/19 Page 3 of 12 PageID #: 3



      6. By Januaiy 2004, Borrowers applied for additional loans from the

Bank. The purpose of the loans was to acquire interests in Indian land,

including undivided (fractional) surface interests and mineral rights which would

be exchanged for Indian land held in severalty closer to Borrowers' home.

      7. The Bank approved the loan application and sought loan guarantees

from the DOT pursuant to the Indian Loan Guarantee, Insurance and Interest

Subsidy Program, 25, U.S.C. §§ 1481 et seq., 1511 at seq, and 25 C.F.R. Part

103. On or about February 4, 2004, the DDI issued the loan guarantees.

      8. On February 11, 2004, the Bank consolidated Borrowers'earlier notes

and closed three loans.   Those notes were cross-collateralized.    In addition to

the earlier real estate mortgages, Borrowers executed security agreements in

Livestock, machinery and equipment, and a new mortgage to the land they

intended to purchase.^

      9. As interests in Indian land came up for sale, the Bank's loan proceeds

were used to purchase those interests and they were placed in trust for David

Hump. Some of the undivided interests which were purchased were eventually

exchanged for full ownership interests closer to Borrowers' home.

      10. On October 14, 2005, Borrowers fried a Chapter 12 Bankruptcy. See,

In Re: David Hump and Karen Hump, South Dakota Bankr. No. 05-30175.



2 The parties intended that the Bank would have a mortgage on all interests in
real property purchased with loan funds, including the Indian land that was to
be acquired, but the Mortgage was not approved by DOI or recorded.
  Case 3:19-cv-03020-RAL Document 1 Filed 12/04/19 Page 4 of 12 PageID #: 4




      11. Oh November 30, 2005, the Bank filed a proof of claim in the amount

of $1,411,362.45. Claim No. 7; Bankr. No. 05-30175.

      12. The Bank submitted a claim of loss to DDI pursuant to the Loan

Guarantee. On January 30, 2007, the claim of loss was paid and the Bank

assigned their loans to the United States. Id.

      13. By Order dated September 25, 2007, Borrowers' Chapter 12 Plan of

Reorganization was confirmed. Doc 155-156, Bankr. No. 05-30175.

      14.   On May 29, 2008, Borrowers made, executed, and delivered a

Commitment Order and a $1,000,000 Promissory Note, in favor of the United

States, with six percent (6%) interest accruing per annum on $874,250

amortized over 27 years, payable annually until paid in full, and a balloon

payment of $125,750 (without interest accrual) by 2034.      True and correct

copies of the Commitment Order and Promissory Note are attached as Exhibit 1.

      15. On February 10, 2011, Borrowers' bankruptcy was dismissed for

failure to make payments. Doc 188-189, Bankr. No. 05-30175.

      16. The last partial payment on the debt owed to DOI was made on

December 30, 2014, in the amount of $26,000.

      17. Borrowers are in default of the terms of the 2008 Promissory Note

because they have failed to make timely payments when due.

      18. Because of Borrowers' default. Borrowers were notified that the debt

had been accelerated and due immediately. True and correct copies of the

acceleration notices are attached as Exhibit 2.
  Case 3:19-cv-03020-RAL Document 1 Filed 12/04/19 Page 5 of 12 PageID #: 5



        19. A Certificate of Indebtedness, attached as Exhibit 3, indicates that

the following amounts are currently due and owing upon the Note:

       Principal:                                                $ 874,250.00
       Accrued Interest:                                         $ 337,532.16
       Total Amount Due:                                       $ 1,211,782.16

       20. On May 29, 2008, as security for the Promissory Note, Borrowers

executed and delivered a real estate mortgage in favor of the United States to

1740.67 acres in Ziebach County, South Dakota. A true and correct copy of the

Mortgage is attached as Exhibit 4.

       21. The Mortgage was approved by DOl on May 29, 2008, and filed with

the Great Plains Regional Office Land Titles 85 Records Office on July 22, 2008.

The Mortgage was filed with the Ziebach County, South Dakota, Register of

Deeds on July 16, 2008, Book 30 of Mortgages on pages 80-81. Exhibit 4.

      22. Indian land described in the Mortgage is as follows:

TRACT ID       LEGAL DESCRIPTION                                      ACRES
X596A          swy4 Sec 4, T9N, R18E                                  160.0
X297-A         SEy4 Sec 5, T9N, R18E                                  160.0
X1727A         Sy2NEy4. Lot 1, Lot 2, Sec 5, T9N, R18E                160.22
 1292          Sy4, Sec 6, T9N, R18E                                  160.0
X1881          SWy4NEy4, Lot 2, Sec 6. T9N, R18E                      80.12
X1881-A        SEy4NEy4, Lot 1, Sec 6, T9N, R18E                      80.18
X1882A         EyQSWy4, Lot 3, Lot 4, Sec 7, T9N, R18E                159.60
X774C          Ey2Ey2SWy4NEy4 (lO acres);
               Ey2Ey2Wy2Ey2SWy4NEy4 (2.5 acres); and
               SEy4NEy4 (40 acres); all in Sec 7. T9N, R18E           52.5
X1367A         Ey2SEy4, Sec 7, T9N, R18E.                             80.0
5072           Wy2SEy4, Sec 7, T9N, R18E (80 acres)
               Lot 7, Lot 8, Sec 13, T9N, R17E (43.95 acres)
               Lot 5, Lot 6, Sec 24, T9N, RIYE (44.10 acres]          168.05
1220           SWy4, Sec 8, T9N, RISE                                 160.0
X1290-A        NEy4, Sec 8, T9N, R18E                                 160.0
  Case 3:19-cv-03020-RAL Document 1 Filed 12/04/19 Page 6 of 12 PageID #: 6



 TRACT ID      LEGAL DESCRIPTION                                        ACRES
 3697A         SEy4, Sec 8, T9N, RISE                                   160.0 '



      23. The DOI Title Status Reports for Tracts described in the Mortgage

and held in trust for the benefit of David Hump are attached as Exhibit 5.3

       24. The United States is the owner and holder of the May 29, 2008

Commitment Order, Promissory Note and Mortgage. Exhibits 1 and 4.

      25.   The Promissory Note provides that if Defendants fail to pay any

installment of principal or interest, then the entire indebtedness may be declared

immediately due and payable. Exhibit 1.

      26.   Borrowers are in default of the terms of the note because they failed

to make timely payments of principal and interest when due.

      27.   Because of Borrowers' default, DOI accelerated the notes and

declared all of the debt immediately due and payable. Exhibit 2.

      28.   All debt restructuring and associated rights have been exhausted.

All attempts at mediation have failed.

      29. No other action at law or proceeding in equity or otherwise has been

commenced or is now pending for foreclosure or judgment upon the Promissory

Note and Mortgage.




3 The United States does not seek to foreclose all acres listed in the 2008
Mortgage. Tract 1882A was transferred by Mr. Hump to CRST on May 29, 2008.
Only 80 acres in Allotment 5072 is owned in trust for the benefit of Mr. Hump.
                                         6
  Case 3:19-cv-03020-RAL Document 1 Filed 12/04/19 Page 7 of 12 PageID #: 7



        30.   The United" States is entitled to judicially enforce its security

interests and have all the collateral sold in the manner prescribed by law with

the proceeds applied to the amounts due.

        31.   The United States is entitled to all proper costs incurred, or to be

incurred from the time this Complaint is filed to the conclusion of this action.

        32.   The Note and Mortgage provide that the United States may expend

money for the collection of the note or to preserve or protect any security for the

loan.


        33.   The fair and reasonable value of the security is less than the debt,

including all costs and advances, owed by the Borrowers. Sale of the mortgaged

property interests is likely to result in a deficiency owed to the United States.

        34.   The mortgaged property interests constitute more than one distinct

tract or parcel, so the sale in more than one parcel will be to the advantage of all

parties having an interest therein.

        35. Borrowers relinquished any homestead rights. Exhibit 4.

        36. Borrowers may avail themselves of the right to redemption at any

time prior to foreclosure by pajdng the entire amount due on the notes. Under

federal law, no statutoiy right of redemption exists after foreclosure. United

States V. Victory Highway Vill, Inc., 662 F.2d 488, 498 {8th Cir. 1981). Thus,

once the United States forecloses on the mortgage, any right to regain the

property is extinguished. Id.



                                        7
  Case 3:19-cv-03020-RAL Document 1 Filed 12/04/19 Page 8 of 12 PageID #: 8




                             REQUEST FOR RELIEF


        WHEREFORE, United States respectfully requests that the Court enter

judgment in its favor as follows:

        1.   Judgment be entered against Borrowers in the amount of

$1,211,782.16, jointly and severally, together with any additional sums

advanced, costs or expenses expended herein, and interest accruing thereon.

      2.     The security interest of the United States in the following described

real estate listed in the Mortgage be foreclosed and that the Borrowers be

adjudged to have no further right, title, or interest in said property.

 TRACT ID      LEGAL DESCRIPTION                                          ACRES
 X596A         SWl/4Sec 4, T9N, R18E                                      160
 X297-A        SEl/4 Sec 5, T9N, R18E                                     160
 X1727A        S1/2NE1/4, Lot 1, Lot 2, Sec 5, T9N, R18E                  160.22
 1292          SEl/4, Sec 6, T9N, R18E                                    160
 X1881         SW1/4NE1/4, Lot 2, Sec 6, T9N, R18E                        80.12
 X1881-A       SE1/4NE1/4 Lot 1, Sec 6. T9N, R18E                         80.18
 X774A         El/2 El/2 SWl/4 NEl/4(10 acres);
               El/2 El/2 W1/2 El/2 SWl/4 NEl/4(2.5 acres); and
               SEl/4 NEl/4 (40 acres); all in Sec 7, T9N, R18E            52.5
 X1367A        El/2 SEl/4, Sec 7, T9N, R18E                               80
 5072          Wl/2 SEl/4 Sec 7, T9N, R18E                                80
 1220          SWl/4 Sec 8, T9N, R18E                                     160
 X1290-A       NEl/4 Sec 8, T9N, R18E                                     160
 3697A         SEl/4 Sec 8, T9N, R18E                                     160



      3. A Decree of Foreclosure and Sale be entered directing the United

States Marshal or his deputy to sell the described real estate in any commercially

reasonable manner, or at its discretion, to contract with a real estate or

brokerage firm or auctioneer in order to maximize the sale of the property, or in

                                        8
  Case 3:19-cv-03020-RAL Document 1 Filed 12/04/19 Page 9 of 12 PageID #: 9



any ot±ier manner provided by law, without the right of redemption, and to apply

the proceeds as follows: (a) to the costs and expenses of sale; (b) to the pa3anent

of the costs and disbursements taxed in the action in which the sale is made;(c)

to payment on the debt adjudged by the Court to be due;(d) to pay the surplus,

if any, into court for the use of the person entitled thereto, subject to the order

of the Court.

      4.   The Borrowers or those individuals in possession of Borrowers'

property be directed to peacefully cooperate, assemble, and deliver to the United

States Marshal the herein described property, and do no injury to or commit

waste on the property.

      5. The United States Marshal be directed to take possession of said

property and, after advertising for sale according to law, to sell the property in

the manner provided for by law, and to apply the proceeds to the costs and

expenses of sale, Plaintiffs costs and expenses of this action, and the

indebtedness due to Plaintiff.

      6. The Court determine the lien priority and interests of the parties and

order the Marshal to distribute the proceeds accordingly.

      7. The Borrowers, together with each and eveiy person or entity claiming

under them or claiming any lien or encumbrance of any kind or character upon

or against the collateral subsequent in time or in priority, or both, to the liens of

the United States, be barred and foreclosed of and from all rights, title, or interest

in and to said property.

                                         9
 Case 3:19-cv-03020-RAL Document 1 Filed 12/04/19 Page 10 of 12 PageID #: 10



      8. The United States be awarded or otherwise reimbursed for the costs

and disbursements of this action.


      9.    The Court determine the fair and reasonable value of the collateral

and United States be allowed to bid the fair and reasonable value of the

mortgaged interest less the sum of the balances due, as of the date of sale, on

any prior liens or encumbrances upon the mortgaged property, including liens

or charges for real property taxes and special assessments, but in no event be

required to bid a sum in excess of the debt adjudged by the Court to be due, with

costs and disbursements taxed in the action in which the sale is made, and costs

and expenses of the sale.

      10. To the extent the net proceeds from the sale of the collateral are less

than the amount of the debt owed to the United States, Plaintiff requests a

deficiency judgment against the Borrowers and their business, Bear Coat Bison,

jointly and severally, for any sums due which remain unsatisfied after the sale

of the mortgaged property.

      11.   Any other relief the Court deems to be just and equitable.

      Dated this            day of December, 2019.

                                      RONALD A. PARSONS, JR.
                                      t^ited Statea Attorney

                                      Cheiy/Schrempp DuPris
                                      Assistant United States Attorney
                                      P.O. Box 7240
                                      Pierre, SD 57501
                                     (605) 945-4553
                                      Fax: 605.223.8305
                                      Chervl.Dupris@usdoi.gov
                                        10
 Case 3:19-cv-03020-RAL Document 1 Filed 12/04/19 Page 11 of 12 PageID #: 11




                                VERIFICATION


      I, David B. Johnson, hereby verify and declare under penalty of perjuiy

that I am an employee of the Department of the Interior; that I have read the

foregoing Complaint and know the contents thereof; that the matters contained

in the Complaint are true and correct to my own knowledge, except that any

matters herein stated to be alleged on information and belief and as to those

matters I believe them to be true.

      Executed on this the^^ day of November, 2019.

                                     [NITED STATE
                                     DCTARTMENT              INTERIOR




                                     David B. John^n
                                     Acting Chief, Division of Capital Investment
                                     Office of Indian Energy 8b Economic
                                     Development
                                     United States Department of the Interior
                                     1849 C Street, N.W., MS 4138 MIB
                                     Washington, D.C. 20240




                                       11
                  Case 3:19-cv-03020-RAL Document 1 Filed 12/04/19 Page 12 of 12 PageID #: 12
JS44 (Rev. 06/17)                                                      CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither r^lace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided iw local rules ofcourt. This form, approved by the Judicial Conference ofthe United States in September 1974, is required for the use ofthe Clerk of Court for the
 purpose of^initiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXTPAGE OF THIS FORM.)
I.(a) PLAINTIFFS                                                                                            DEFENDANTS

 UNITED STATES OF AMERICA                                                                                 DAVID HUMP,KAREN HUMP, Individually and d/b/a Bear Goat Bison

   (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed IDefendant                 Ziebach
                                (EXCEPTIN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.


  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys(IfKnown)
 Cheryl S. DuF'ris & Ellie Bailey, United States Attorney's Office
 P.O. Box 7240, 225 S. Pierre Street, Suite 337
 Pierre, SD 57501

II. BASIS OF JURISDICTION ("P/ateon "X"InOneBoxOnly)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES                                                    -X" inOneBoxforPiatnUff
                                                                                                       (For Diversity Cases Only)                                             and One Box for Defendam)
Of- 1 U.S. Government               0 3 Federal Question                                                                           PTF       DEF                                               PTF         DEF
         Plaintiff                           (U.S Government Not a Party)                         Citizen ofThis State             0 1        □     1   Incorporated or Principal Place         D 4        0 4
                                                                                                                                                          of Business In This State


O 2 U.S. Govemment                  □ 4 Diversity                                                 Citizen of Anodier State         0 2        0    2    Incorporated antf Principal Place       OS         OS
         Defendant                           (Indicate Citaenship ofParties in hem lU)                                                                    of Business In Another State


                                                                                                  Citizen or Subject of a          O 3        O    3    Foreign Nation                          O 6        O 6
                                                                                                    Foreion Country

IV. NATURE OF SUIT (Place an "X" in One Box Only)
1®-.                                                                                                                                                                        eHwro!iTrEie«nBmTTKS'>sy!:«i

O 110 Insurance                       PERSONAL INJURY                PERSONAL INJURY              □ 625 Drug Related Seizure             G 422 Appeal 28 USC 158              G 375 False Claims Act
O 120 Marine                       □ 310 Airplane                 G 365 Persona] Injury -               of Property 21 USC 881           G 423 Withdrawal                     G 376Qui Tam(31 USC
O 130 Miller Act                   □ 315 Airplane Product               Product Liability         □ 690 Other                                     28 USC 157                        3729(a))
O 140 Negotiable lostniment              Liability                G 367 Health Care/                                                                                          G 400 State Reapportionment
0 ISO Recovery ofOverp^ment        O 320 Assault. Libel &                Phamiaceutical                                                  rWWPROPERTYRIGHTS^eas* G 410 Antitrust
       & Enforcement of Judgment          Slander                        Personal Injury                                                 0 820 Copyrights                     G 430 Banks and Banking
O ISl Medicare Act                 0 330 Federal Employers'              Product Liability                                               □ 830 Patent                         G 450 Commerce
G 1S2 Recovery of Defaulted              Liability                G 368 Asbestos Personal                                                G 835 Patent - Abbreviated           G 460 Deportation
       Student Loans               □ 340 Marine                          Injury Product                                                        New Drug Application           G 470 Racketeer Influenced and
       (Excludes Veterans)         □ 345 Marine Product                  Li^ility                                                        O 840 Trademark                              Corrupt Organizations
O 153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                                                     7sociAR«K<ai*isiilHB              G 480 Consumer Credit
       of Veteran's Benefits       O 350 Motor Vehicle            G 370 Other Fraud               G 710 Fair Labor Standards             O 861 HlA(I395ff)                  O 490 Cable/Sal TV
□ 160 Stockholders' Suits          □ 355 Motor Vehicle            G 371 Truth in 1 .ending                Act                            O 862 Black Lung (923)             O 850 Securities/Commodities/
□ 190 Other Contract                      Product Liability       G 380 Other Personal            G 720 Labor/Management                 O 863 DIWC/DIWW (405(g))                 Exchange
□ 195 Contract Product Liability   0 360 Other Personal                  Property Damage                 Relations                       O 864 SSID Title XVI               O 890 Other Statutory Actions
□ 196 Franchise                           injury                  G 385 Property Damage           0 740 Railway Labor Act                O 865 RSI (405(g))                 □ 891 Agricultural Acts
                                   □ 362 Personal Injury -              Product Liability         G 751 Family and Medical                                                  □ 893 Enviionmefflal Matters
                                          Medica] Malpractice                                             Leave Act                                                         G 895 Freedom of Information
                                   atBIBBIWlgRKgtTS                                               G 790 Odier Labor Litigation           SSStBDERAIiT/yPSOTTSim            Act
□ 2iOLandCondemnation              □ 440 Other Civil Rights          Habeas Corpus:               G 791 Employee Retirement              G 870 Taxes (U.S. Plaintiff G 896 Arbitr^on
Of 220 Foreclosure                 □ 441 Voting                   □ 463 Alien Detainee                  Income Security Act                    or Defendant)         0 899 Administrative Procedure
□ 230 Rent Lease & Ejectment       n 442 Employment               □ 510 Motions to Vacate                                                □ 871 IRS—Third Party                    Act/Review or Appeal of
□ 240 Torts to Land                □ 443 Housing/                        Sentence                                                                 26 USC 7609                     Agency Decision
□ 245 Tort Product Liability              Accommodations          G 530 General                                                                                             G 950 Constitutionajity of
□ 290 All Other Real Property      G 445 Amer. w/Disabilities -   G 535 Death Penalty                                                                                               State Statutes
                                          Employment                 Other:                       □ 462 Naturalization Application
                                   G 446 Amer. w/Disabilities - G 540 Mandamus & Other            O 465 Other Immigration
                                          Other                   G 550 Civil Rights                     Actions
                                   G 448 Education                0 555 Prison Condition
                                                                  G 560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement

V. ORIGIN (Place an "X" In One Box Only)
       Original         32 Removed from                □ 3        Remanded from              □ 4 Reinstated or        O 5 Transferred from              □ 6 Multidistrict               □ 8 Multidistrict
       Proceeding          State Court                            Appellate Court                 Reopened                Another District                     Litigation -                   Litigation -
                                                                                                                             {specify)                          Transfer                     Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jutisdicdonalstatutes unless diversity):
                                        28 U.S.C. S 1345: 25 U.S.C. ? 1481 et sea.
VI. CAUSE OF ACTION
                                       Brief description of cause:
                                        Foreclosure of a loan and mortgage to real property held in trust for Defendant David Hump.
VII. REQUESTED IN                      □ CHECK IF THIS IS A CLASS ACTION                            DEMAND $                                        CHECK YES only if demanded in complaint:
       COMPLAINT:                        UNDER RULE 23. F.R Cv.P.                                      1,211,782.16                                 JURY DEMAND:                  □ Yes         ONo

VIII. RELATED CASE(S)
                                          (See instructions):
        IF ANY                                                    JUDGE                                                                    DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTQRI^Y QF^CORD
FOR^FFICE USE ONLY


   RECEIPT#                     AMOUNT                                   APPLYING IFF                                    JUDGE                                 MAG. JUDGE
  Case 3:19-cv-03020-RAL Document 1-1 Filed 12/04/19 Page 1 of 2 PageID #: 13



Form 5-4743
January 1972
                                UNITED STATES
                          DEPARTMENT OF THE INTERIOR
                             Bureau of Indian Affairs
                           Division of Credit and Financing

    PROMISSORY NOTE FOR A LOAN FROM AN INDIAN ORGANIZATION

                                                Agreement Number:
                                                on       assu



$1,000,000.00 (principal)                                       Date; May 29, 2008

For value received the undersigned promises to pay to the order of the Bureau of Indian
Affairs, Cheyenne River Agency at P O Box 590, Eagle Butte, SO 57625 the sum of
One Million and 00/100 dollars ($1,000,000.00) with six percent(6%) interest accruing
per annum on $874,250.00 amortized over twenty-seven years, payable annually until
paid In full according to the following repayment schedule(on or before):

September 1,2008 (interest only)                                        $52,455.00
September 1, 2009 (interest only)                                       $52,455.00
September 1, 2010 (interest only)                                       $52,455.00
September 1, 2011 (principal & Interest)                                $66,161.00
     To be paid annually until all twenty-four annual payments are made.
September 1,2034 (final payment of principal only)                     $175,954.01

September 1,2034(balloon payment w/no Interest accrual)                     $125,750.00


A late charge will be assessed on any payments not made when due at the rate set by
the United States Treasury, and shall apply to overdue payments for each 30-day
period. This charge will accrue until payment is received, even though the rate will
change quarterly.

Upon default in the payment of any installment of principal or interest, or in any of the
terms of the undersigned's loan agreement, then the entire indebtedness, at the option
of the holder, may be declared to be due and payable. In case this note is placed in the
hands of an attorney for collection the undersigned agrees to pay a reasonable
attorney's fee and ail other costs and expenses incurred.

Presentment for payment and notice of nonpayment is hereby waived.

Borrov^s Sign^re:         /                    For the Bureau of Indian Affairs:


David J. Hump                                  Agency Superintendent



Karen L. Humo                           HUMP EXHIBIT 1
   Case 3:19-cv-03020-RAL Document 1-1 Filed 12/04/19 Page 2 of 2 PageID #: 14




                                        COMMITMENT ORDER
                                 David J. Hump and Karen L. Hmnp

 The securing documenta offered or required for the loan shall be executed and delivered Jo the Bureau of
 Indian Affairs. The applicant in writing shall accept any conditions listed below unconditionally. The
 application exhibits and this commitment order flbnll constitute the loan agreement.

 1. The debtors shall p£^ BIA $1,000,000.00, as follows' The first three flnnnfll pajmienta shall be interest
    only, by pcQung interest at six percent(j6%) per nnnnTn on $874,260. The first annual interest on^
    payment of $52,456 nhall be diie on September 1,2008. $16,000 of the first payment will be paid
    through the trustee, and the balance of $37,455 will be paid directly to BIA. All other payments will
    be paid directly to BIA. The second annualinterest only payment of $52,465 shall be due on
    September 1, 2009J and the third annual interest only payment of$52,455 will be due on September
    1,2010. The principal amount of $874,250 shall be amortized over twenly-eeven years with interest
    accrued at six percent (6^>4) per annum, with    payments $66,161. The debtors shall pay BIA
    twenty-four(24)annual payments of$86,161, as follows* The first amortized payment ofprincipal
    and accrued interest in the sum of $66,161 obflll be due on September I, 2011, with a like payment of
    $66,161 due on September 1*'of each year thereafter until all twenty-four annual payments of
    $66,161 have been paid on or before September 1,2034. After the twenty-four payments of$66,161
    have been paid, there will be principal in the amount of$175,964.01 remaining to be paid unless the
    debtors have previously made extra payments. The remaining principal balance of $175,954.01 will
    be paid on or before September 1, 2034. An additional balloon,p^rment of$125,750 shall be made on
    or before September 1, 2034, without interest accrued on such amount.

2. Collateral will consist of a 1'^ lien on all bison, machinery, and equipment, now owned and hereafter
    acquired. Also, a !■' lien Heal Estate mortgage on approximately 1922 acres wiU be reqtiired.
    Debtors and creditor imderstand that not all 1922 acres of real estate is currently avaUahle for
    mortgaging.' Subsequent mbrtgages-will be filed when ^ditional acreage becomes available.

3. Debtors agree to provide anniisl operating expense records, annual IRS income tax returns, and an
    annual balance sheet to the BIA.

4. Debtors agree to cooperate and comply with all BIA administrative loan servicing requirements and
    the terms of allpromissory notes    securiiy agreements, induding, but not limited to infections of
    secuiily, reporting of sales and deafii losses within 30 days after they occur.

6. The debtor hereby waives any and all defenses, ofisets,' counterdaima, and causes of action of any kind
     that the debtor has or may have as of the date of this financing against the United States of America,
   - the BIA, any predecessor owner of the Loan Documents, and their respective officers, employees,
     agents, and repreeentatlyes, relating in any material way to'
         a.     the validity, terma or conditions of the LoanDocuments;
       b.       the claim for lose satisfaction of the loani
        c.      the negotiation, or documentation of any proposed settlement, workout, or modification
               relating to the Loan, induding this finmcmgi' and
        d.      the operation of any project or business for which the Loan was made.



Approved by-                                                      DateL
               BIA Agency Superintendent



Accepted by-
                 avid J. Hxzmp                                    Karen L. Hump


                                                 HUMP EXHIBIT 1
Case 3:19-cv-03020-RAL Document 1-2 Filed 12/04/19 Page 1 of 11 PageID #: 15



                      United States Department of the Interior
                                       OFFICE OF THE SECRETARY
                                            Washington, DC 20240




 October 30,2018




 David and Karen Hump




 Re: David J. Hump and Karen L Hump
 Loan Guarantee
 Balance due $ 1,211,782.16 as of October 30,2018



 Dear Mr. and Mrs. Hump:



                                              •••IMPORTANT***

              FOR A DESCRIPTION OF YOUR RIGHTS SEE THE ENCLOSED NOTICE OF RIGHTS

 The purpose of this letter is to demand paymentfor Loan Guarantee                   On or about May
 29,2008, you signed a promissory Note for a loan from an Indian Organization. The Promissory Note
 provides for acceleration of the entire indebtedness on the event of default. The balance is now due.

 Demand is made upon you for full payment of the folbwing amount:

                  Principal     $874,250.00
                 Interest       $ 337,532.16 as of Or^ber 30,2018
                      m


                 Totai due S 1,211,782.16 as of October 30,2018
                 Interest Is no longer accruing

 Payment may be made by cashier's check made payable to the Bureau of Indian Affairs and sent to the
 foliowing address:
                            Bureau of Indian Affairs
                            Attn: Loan Accounting Section
                          1001 Indian School Road, Suite 350
                            Albuquerque, New Mexico 87104
                            Referents Loan#




                                                 HUMP EXHIBIT 2
Case 3:19-cv-03020-RAL Document 1-2 Filed 12/04/19 Page 2 of 11 PageID #: 16




 Payment may also be made electronically at                                                          Please
 include your loan number to ensure proper credit.

 If you are remitting payment via mail or through our Web Portal, please call or email me with the
 tracking number from the delivery company or a copy of the pay.gov confirmation.

 To dispute the validity of this debt or any portion thereof, you must notify this office in writing within 30
 days after receiving this notice. Please Include any documents to support your dispute. Upon request,
 this office will provide you with a copy ofthe loan documents.

 If you do not dispute this debt or remit payment for the total amount due of $ 1,211,782.16 within 30
 days of receipt of this notice, collection activity will continue.



 If you have any questions or wantto make payment arrangements, please call or email me at the
 Information provided below.




  heiTle A. Miller, Collections Coordinator
 Division of Capital Investment
 Office of Indian Energy & Economic Development




 This Is an atten>pt to collect a debt. Any information obtained will be used for that purpose.




                                                HUMP EXHIBIT 2
Case 3:19-cv-03020-RAL Document 1-2 Filed 12/04/19 Page 3 of 11 PageID #: 17




                                       "NOTICE OF RIGHTS"




      1. Enforced Collections. You are notified that we may refer your debt to the Departrnent of
         Justice for enforced collections. You have the following rights:

                      • You may inspect and copy DOl records related to the debt.
                      • You may request a review of the DOI's determination that you owe a debt,
                        or request a waiver of the debt if waiver is provided for by law.
                      • You may be entitled to an oral hearing If required by statue or if the DOl
                        decides that the question of the validity of your debt cannot be resolved by
                        review of the documentary evidence.
                      • You may enter into a written agreement with DOl to pay the debt over time.
                            You must contact Sherrie Miller, Collections Coordinator^ HBVIil
                                                     rh^M'^rrahgdmente under this pa.^iraph >w
                            thirty.(3d) days lirdhi the date ofthis letter^

      2. y^lrninlstratiye Offset. You are notified that we may refer Vpur debt to the Department of
           Treasury. If you receive a payment that may be legally offset, we intend to collect your debt
           by administrative offset. You have the following rights:

                      • You may irispect and ropy DO! records related to the debt.
                      • You may request a revjew ofthe DOI's deterniinatioh that
                            orrequesta walverofthedebtifwaiverlsprovidedforby lawi
                      • You may be entitled to an oral hearing if required by^tue or If the Dpi
                            decides that the question ofthe validity of your de|t cannot be revived iby
                            review of the documentary evidence.
                      • You may enter Into a written agreement.w              the Dpi:to pay the,debt byef
                            time.You must rontact SherHe Miller, Coll,e^ions CoprdlhatpK at||H
                                                           tp make arrangements under this paragt^ph
                            within thirty'(3d) days from the ciatep^^
      N<^E; Yom will be sepaiately notlhedpfthe rightsavailable to you If we intenttp pl^e^
      Ibildwirtg types dfFfederal payments:saiaiy>retiFemeht,incbipei:ax;w^
      3.                                       hptifiedtHaiwe may repprtiypur debtt^
           bUfeauSVlpeihfprmatibn tt)be d|sclp^d|6:,j^^
        ;; ihdlude.ypUrip|:t^,;addfesa)andt^                                         amount,status, and
           hlstbry .bf ypUfdebt/andfhe na me ofthe age^
      Ybu have the fplipwlng rlghte with respect to det^tdie reppitedto
      >repPrtingagencie^^           • •             ''V''S

           • - You rnay condurt a complete Bxaminatipn bfyour debt.




                                              HUMP EXHIBIT 2
Case 3:19-cv-03020-RAL Document 1-2 Filed 12/04/19 Page 4 of 11 PageID #: 18




                You may dispute information in the records of the DOI about your debt.
                You may request administrative repeal or review ofthe debt, unless all administrative
                appeals have been exhausted.
                You may be entitled to an oral hearing if required by statue or If the DO! determines
                that the question of validity of your debt cannot be resolved by review of the
                documentary evidence.

You must contact Sherrie Miller, Collections Coordinator, at|                                    I within
sixty(60) days from the date ofthis letter to make arrangements under this paragraph.

 NOTE: These rights do not apply to debts already reported to commercial/consumer reporting agencies.




                                              HUMP EXHIBIT 2
   Case 3:19-cv-03020-RAL Document 1-2 Filed 12/04/19 Page 5 of 11 PageID #: 19




                                            £            u z
                                            «          _ W O
                                                  CM M      M <
                                                      ;d > 09
                                             c/)S
                                             D JO »
                                                  m n9
                                                     2
                                                 0> U9 ^ "Q




Aftsr printing this label:
1. Use the Prlnf button on this page to print your label to your laser or inlqet printer.
2. Fold the printed page along    hortsonbl Nne.
3. Plaos lal>el in shipping pouch ar^ affbc it to your shipment so that the barcode portion of the label can be read and scanned.

 Waniiim: Use only tire printed original label for stepping. Using a photocc^ of ti)is label for shipping purposes is fraudulent and could
 result In addWonri bSing chergM, al^ with Ow csno^frdn of your FedEx account number.
 Use of tills system constitetes your agreement te the service conditions in the current FedEx Service Guide, available on
fedex.com.FedEx will not be responsible for any daim In excess of S100 per package, whether the result offoes, damage, delay, non-
 d€riiv^,misddiyery,or nilsinfbrmation, unless you dedare a higher value, pay an additional charge, document your actual loss and file
 a timcrly claiinXimit^ons found in the current FedEx Service Guide apply. Your right to recover from FedEx for any loss, indudlng
 intrinsic value of the package, loss of sales, income interest, profit, attorney's fees, costs, and other forms of damage whiter direct
 UKidental.consequential. or special is limited to the greater of $100 or the authorized declared value. Recovery cannot exceed actual
 documented ioe8.Maxlmum for items of extraordinary value is SI.OOC,6.g.jeweliy, precious metals, negotiable instruments and other
 Items Usted in our ServlceOiiide. Written dalms must be fOed within strict time limits, see current FedEx Service Guide.




https://www.fedex.com/shipping/htinl/en/PrinS^iSiM.^ltaf                                                                     10/30/2018
Case 3:19-cv-03020-RAL Document 1-2 Filed 12/04/19 Page 6 of 11 PageID #: 20



                      United States Department ofthe Interior
                                       OFFICE OF THE SECRETARY
                                            Washington, DC ^240




 October 30,2018




 David and Karen Hump




 Re: David). Hump and Karen L. Hump
 Loan Guarantee
 Balance due $ 1,211,782.16 as of October 30,2018




 Dear Mr.and Mrs. Hump:



                                                •••IMPORTANT***

              FOR A DESCRIPTION OF YOUR RIGHTS SEE THE ENCLOSED NOTICE OF RIGHTS

 The purpose of this letter is to demand payment for Loan Guarantee                     On or about May
 29,2008, you signed a promissory Note for a loan from an Indian Organization.The Promissory Note
 provides for acceleration of the entire Indebtedness on the event of default. The balance is now due.

 Demand is made upon you for full payment of the following amount:

                  Principal      $874,250.00
                  Interest      $ 337,532.16 as of Octpber 30,2018
                  Late fees     S       OQ.QQ

                  Total due $ 1,211,782.16 as of Oaober 30,2018
                  interest Is no longer accruing

 Payment may be made by cashier's check made payable tQ|he.Bure|iu of tndiari Affairs and sent to the
 fpilqwjng address:
                             Bureau of Indian Affairs
                             Attn: Loan Accounting Section
                             1001 Indian School Road,Suite 350
                             Albuquerque, New Mexico 87104
                             Reference LoanffflBHHHV




                                                  HUMP EXHIBIT 2
Case 3:19-cv-03020-RAL Document 1-2 Filed 12/04/19 Page 7 of 11 PageID #: 21




 Payment may also be made electronically at                                                          Please
 include your loan number to ensure proper credit.

 If you are remitting payment via mall orthrough our Web Portal^ please call or email me with the
 tracking number from the delivery company or a copy of the pay.gov confirmation.

 To dispute the validity of this debt or any portion thereof, you must notify this office In writing within 30
 days after receiving this notice. Please include any documents to support your dispute. Upon request,
 this office will provide you with a copy of the loan documents.

 If you do not dispute this debt or remit payment for the total amount due ofS 1,211,782.16 within 30
 days of receipt ofthis notice, collection activity will continue.



(f you have any questions or want to make payment arrangements, please call or email me at the
 Information provided below.




   errle A. Miller, Collections Coordinator
 Division of Capital Investment
 Office of Indian Ener^ & Economic Development




 This is an attempt to collect a debt. Any Information obtained will be used for that purpose.




                                                HUMP EXHIBIT 2
Case 3:19-cv-03020-RAL Document 1-2 Filed 12/04/19 Page 8 of 11 PageID #: 22




                                      "NOTICE OF RIGHTS"




      1. Enfbri^ Collections. You are notified that we may refer your debt to the Department of
         Justice for enforced collections. You have the following rights:

                      • You may inspect and copy 001 records related to the debt.
                      • You may request a review of the DOI's determination that you owe a debt,
                            or request a waiver of the debt if waiver is provided for by law.
                      • You may be entitled to an oral hearing if required by statue or if the DOI
                            decides that the question of the validity of your debt cannot be resolved by
                            review of the documentary evidence.
                      • You may enter into a written agreernent with Dpi to pay the debt over time.
                            You must contact Sherrie filler, Collections Coordinator at^|B|IB
                                                             arrangements under this parsfrppb vvithin
                            thiilv(30)days from the date ofthis le

      2. Administrative Offset. You are notified that we may refer your debt to the Department of
          -Treasury. If you receive a payment that may be legaiiy offset, we Intend to cbileqt your debt
          by administrative offset. You have the following rights:

                      • You may inspect and copy DOJ records related to the debt.
                      • You may request a reyiew of the po('s d.etenTiinatidn that.you o^
                        or request a waiyer of thedebt if waiyeK ls.providfed for by law.
                      • You may be entitled to an oral hearing if required.by statue pr |f the
                            decides that the question of the Validity of your debt canhqt Be reSplyed by
                            review ofthe documentary evidenced
                      • You may enter Into a written agreement with the DQ|to pey the debt pyer
                            time. You must contactsherne Miller, Collections Cbordinatbf,atjlHH
                                                      I tphmake arrangements underi^ls pafegraph
      |)4pTE: Ypu will be sfparately notified of the rights ayailabje to you |f we intenttp offset the
      fdllowthgtypesofT^ederdl payme         salary, redrenieht,incpirpeia^fetund and ceiibin

      3. CrediiB,!^!^                     are nd^ifiad thatwe may report yp|i/ dd^^^              credit -
        . bUi^duirthe ihidr^          bedi^jps^ td bppnm^fciai/^^^                                  will
          ihclude your npM^ ad^drdss> arid tex payer identj^pad^                                    and;•
          hirtdhy of ypitfcdebt> dpi         of the:.agen^^f^ptPgrerttS^^^^
      YpU:havethefbllowlng:rights with respect to ddl^,to be repq^d tciijdfnd^^^^
      TepOrtjp&fiBencies:                                   .-.r-                 '
          • You may cphdurt a complete examinatipjipfyour debt.




                                              HUMP EXHIBIT 2
Case 3:19-cv-03020-RAL Document 1-2 Filed 12/04/19 Page 9 of 11 PageID #: 23




                  You may dispute information In the records of the DOi about your debt.
                  You may request administrative repeat or review ofthe debt, unless all admini^rative
                  appeals have been exhausted.
                  You may be entitled to an oral hearing if required by statue or if the DOI determines
                  that the question of validity of your debt cannot be resolved by review ofthe
                  documentary evidence.

You must contact Sherrie Miller, Collections Coordinator, at|                                      [within
sixty (60) days from the date of this letter to make arrangements under this paragraph.
              I


NOTE:These rights do not apply to debts already reported to commercial/consumer reporting agencies.




                                                HUMP EXHIBIT 2
 Case 3:19-cv-03020-RAL Document 1-2 Filed 12/04/19 Page 10 of 11 PageID #: 24




                                           ;;p s
                                           > K



                                                           3g
                                                            U 2
                                                        C/J O
                                                  cn CO c/> <




After printing thb latel;
1. Use the 'Prtnt button on this page to print your label to your laser or inlqet printer.
2. Fdd the printed page along the horizontal line.
 3. Place      in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

 Wamfcig: Use only the printed originai label for ^^ing. Usfog a photoco^ of this label for shfoping purposes is fraudulent atvj could
 reeufr In eddibonal bilKr^ charges, along with the cancellation of your FedEx accmint number.
 Use of this system constitutes your agreement to the service conditicns in the current FedEx Service Guide, available on
fedex.com.FedEx will not be responsible for any daim in excess of $100 per padtege, e4)ether the result of loss, damage,delsy, non>
 deHvery^isdelrvety.or misinfbrmatfon, unless you dedare a higher value, pay an a^itional charge, document your actual loss and file
 a timely d^.Limitation8found In the current FedEx Service Guide apply. Your right to recover from FedEx for any loss, induding
 intrinsic va^ of the padcage, loss of sales, income interest profit attorney's fees, costs, and other forms of damage whether direct,
 incfdentatconsequential, or specisl is limited to the greater of $100 or the authorized dedared value. Recovery cannot exceed actual
 documented toss-Maximum for items of extraordinary value is $1,000, e.g.jewelry, predous metals, negotiable instruments and other
 Items listBd In our ServiceGuide. Written ctalms must be filed within strict time limtts, see current FedEx Service Guide.




https://www.fedex.coni/shipping/html/en/Prmfl'lTar^^?mf                                                                       10/30/2018
    Case 3:19-cv-03020-RAL Document 1-2 Filed 12/04/19 Page 11 of 11 PageID #: 25


United States Department ofJustice
Natioowide Central Intake Facility(NCIF)
2 Constitution Square
145 N. Street, NE 6WJI6
Washington,0020530




Fehruaor26.2019




           Case Name                  US VSHump
           Account Number:
           Total Amount Due:          51,211,782.16
           Payment Due Date:          Immediately


  This is a demandforpayment ofthe ahave-referenced debt. Ifyou are aarentty represented by an attt^ney,please advise this office
 so thatfuture correspondence mcy be directed to your attorney.

 Dear David Hump:

 The DEPARTMENT OF INTERIOR has referred your debt in the above referenced amount to die USAO/SD District to inidaie a
 fedmal court legal action against you and may obtain a civiljudgment in die United States IMstrict Court for die collection of diis
  debt. In the event an action is filed, that office will seek additkmal costs and fees which will be added to your debt.

 To avoid legal action against you and further increases to the amonnt you owe,you should pay this debt in full, immediately
 upon receipt of this letter, or contact the USAO /SO District               to discuss this debt If you or your attorney does
  not contact this office the followuig may occur:

      O The federal court can enter a judgment ordering you to pay. Judgments do not expire and may appear on your
           credit report
      O A lien may be placed on any property you own,which means you cannot sell or transfer your property until the
        debt has been paid in fuU.
      O Enforcement ofthe Judgmmit may include attachment or execution of your noo-excmpt pmonal property,ofDet of
           your liederal tax refund,and garnisbment of your wages.

  Act now and prevent the above actions from happening to yon.

  How do you pay your debt?
           Pay Online:
      *    Pay by Mail: Send a check or money order payable to die U.S. Department of Justice in the enclosed, self-
           addressed envelope and include your name and Ae above referenced account number on Ac face of your check.
           To pay by credit card,use Ae form on Ae back of Ais letter.

Sincerely,
United States Department of Justice
Debt Collection Management
Nationwide Central Intake Facility




                                                            HUMP EXHIBIT 2
 Case 3:19-cv-03020-RAL Document 1-3 Filed 12/04/19 Page 1 of 1 PageID #: 26

                      United States Department of the Interior
                                       OFFICE OF THE SECRETARY
                                            Washington, DC 20240




                                  CERTIFICATE OF INDEBTEDNESS



Debtor Name and
Address:


David and Karen Hum




Total debt due United States as of Date: 11/20/2019
                  Principal: $847,250.00
Interest(through Date *): S 337,532.16 through 3/25/2015
                        Total: $ 1,211,782.16

*As per the Promissory Note executed on Date

I certify that the Department of the Interior, Office of Indian Energy and Economic Development(OIEED), Division
of Capital Investment(DCI), and the Bureau of Indian Affair's(SIA) Loan Accounting Section(LAS)record shows
that the debtors named above are indebted to the United States in the amount stated above.

The claim arose from a defaulted Guaranteed Loan pursuant to 25 CFR Part 103.

CERTIFICATION: Pursuant to 25 USC § 1746(2), I certify under penalty of perjury that the foregoing is true and
correct to the best of my knowledge and beliefbased upon information provided by the Department ofthe Interior,
Office of Indian Energy and Economic Development(OIEED), Division of Capital Investment(DCI),and the
Bureau of Indian Affeir's(BIA)Loan Accounting Section(LAS).



Date■TiSmkh
                                                     Sherrie A. Miller
                                                     Collections Coordinator
                                                     Division of Capital Investment
                                                     Office of Indian Energy and Economic Development
                                                     U. S. Department of the Interior




                                                  HUMP EXHIBITS
           Case 3:19-cv-03020-RAL Document 1-4 Filed 12/04/19 Page 1 of 10 PageID #: 27
 (Page 1   of     5)

      «t   «%



                                                                                               340                      lONAL
                                                 CERTIFICATE OF APPROVAL

                  David J. and Karen L.Hump & Bureau ofIndian Affairs - Cheyenne River A

                  Pursuant to the Act ofMarch 29.1956, CFR 25 152.34(70 Stat 62,63: U.S. C.483a)
                  authority delegated to the Area Director by 10 BIAM,the foregoing mortgage is hereby
                  approved. Approval ofthis Mortgage shall not be construed to be an agreement ofassurance
                  that the lands covered by the mortgage will remain in trust or restricted status during the period
                  ofthis mortgage agreement Should foreclosure be necessary,the mortgagee shall give written
                  notice to the Bureau ofIndian Affairs Agency Office prior to initiationjofsucl^procee^gs.

                          '9/^y
                         Date                                                     Agency Superintendent
jr.                                                                            Pursuant to authority delegated to the
                                                                               Assistant Secretarydndlan AfTairs by       •
                                                                               209 DM 8,230 DM 1.to the Great Plains
                                                                               Regional Director by 3 lAM 4(Release
                                                                               No.00-03),and to Superintendents
                                                                               by Great Plains Regional Addendum
                                                                               3lAM 4(Release No.011^.

                                                                                             £2^       e_
                                                      ACKNOWLEDGEMENT                        g>       ^       §'='£>
                                                                                                      ro      O-H
                                                                                                       ro     CO —2
                  STATE OF SOUTH DAKOTA)
                                                  )                                          ^5        _      31^2
                  COUNTY OF DEWEY                 )                                                    ~

                         On this 3^^ay ofMay 2008.appeared before me
                  known to me to be Agency Superintendent, United States Department ofthe Interior, Bureaif Af"
                  Indian Affairs, and the person who executed the foregoing instrument, and s/he executed the
                  same'as the fees act and deed ofthe United States ofAmerica,as trustee,for the uses and
                  purposes therein.
                             i



                         w.t4A».7«!i^TT7Pg 5iVHERE0F,I have hereunto set my hand and seal at Eagle Butte.S.D..                  :
           ^      tiicJiiaMasid^^^^^foresaid.




                                                                                          Notary Pu
                  My Commission Expires:

                    OS"/o^/'^0/3
                  (05-31-2000), State PN 870
           ■9r.




                                                            HUMP EXHIBIT 4
Case 3:19-cv-03020-RAL Document 1-4 Filed 12/04/19 Page 2 of 10 PageID #: 28




           i
                   OTll^KilWW^'tt^WTO^'^                                                                        twiffi'
                                                                                                       'jiyr^yp
                                          mm^




                    p- ^    ^ ^np^sf.

                           ^ ,}>
                    'V- «^ "• -*- i




                               Mte/m^susis:»

                             tT"-

                                                     »'>■'. •> ■.s*,-t. .. ^

                                                                                 -Si.         N

                                                                    J-c^r




                                                                                                    ,>-; . -1
            J- i




                                                                               AS CUSTODIAN OF THE LAND TTTLES RECORDS OFTHEBtiftEAU
                                                                               OF INDIAN AFFAIRS, ^ERDEEN AREA OFFICE. ABERDEEN. SD.
                                                                               IHEREBY CERTIFY THAT THIS lyHE TRUE COPY OF OOCUBHW
                                                                               CONTAINED IN PROBATE OLE oHO
                                                                               DATE; j|-3Z.-iq     (7n(l'}jii0a~)^J^Sf^/f* J
                                                                                                       RICHARD D. SPHIER MANAGER
                                                                                               ji-^Ju LAHDTm£SM«DI£COra>SOFnCE
                                           ^"■"TIUKIP EXHIBIT 4
          Case 3:19-cv-03020-RAL Document 1-4 Filed 12/04/19 Page 3 of 10 PageID #: 29
(Page 2   o£   5}
      *

  \       \
 r

                                                                                               340            36280
               PlBpSt&ibf.
               Name: Rhea E.LeComote
                                                                                      ^TATc 05 SOUTH D^tfCOTAI
               Title:    CRST Credit OfliCCT 1                                          couNiy 05 imACH           5
               Ad<iress\
                                                                                        OFnC£ OF REGISTER OF DEEDS

               Ph.No:
                                                                                       I hotcby certify that ffte mUun Aufni/nenl
                                                                                     WSf iSed In   office on the.        .day eS
               Date:     May 29.2008
                                                                                                 ...A.Do^.^.of.UiiS.o'cfodtr
                                                                                     •iwi*      ctkI <&f5'/ecor<ted In fiooir
                                                                                     oF«0)9l3R^jefijMse!8Ch^^\
                                                                                                                             of Deeds


               MORTGAGE- Corporation-State Form

               TffIS MORTXjAGE,made this 29^ day of May m //revgar2g08.^Dawd J. Hump and Karea L.
               Hump ofZiebach Caunte andStaie of South Dakota.Morteasor s.to Bureau ofIndian Affairs of
               Eaele Butte P.O. Sox 325. County of Dewev andState o5South Dakota. Mortga^ee^.

                       WJTNESSETH^ that said Mortgagor^ hereby mortoaae to said Mortgagee thefollowing
               describedpremises situated in the Countyof7aebach and the State ofSouth Dakota,tO'Wit:

               Please see "Attachment A"ofthis mortgage document.


               assecurityfor the payment tosaid mortgagee__ at Bureau ofIndian Affairs. Eagle Butte. SD ofthe
               principlesum of One Million and No/lOO—                                 Dollars end interest thereon at
               per cent per annumfrom the date, according to One certainpromissory note^ .bearirtg even date herewith, due
               September]. 2034.



          f pfA^essut^                 for the benefit ofsaidMortgagee^m thesum of.                     Dollars against loss
               bf.fire                       and deliver the insurance policies to said MortgageeJ.
           \ p'{n ^ep^SfMo^gagor*5failure to paysaid twees or assessments before the same become delinquent
           ^pnlpjtqyJn^qB^tremiumsfor insurance on said buildings, andMortgagee, or assignee may doso
            ZtSlhe         poid, with interest at _ per cent,from date ofpayment, shall be addedto and
               deetnedapart ofthe money secured by this mortgage. Said Mortgagors hereby relinquish their rights of
               homestead in saidpremises and warrant^that thev the owners infee ofsaidpremises, and that the same
               arefreefrom all encumbrances
                  In case ofdsfccuU in thepqymenl ofsaidprinciplesum ofmon^or arypart thereof, or Interest thereon at the
               time or times above specifiedforpigmentthereof, or in case ofnonpayment ofany taxes assessments or insurance
               as aforesaid, or ofbreach ofnay covenantor ageement herein contained, then andin either case, the whole,
               principaland Interest, ofsaid note andshall at the option ofthe holder thereof, immediatefy become due and
               payable,andthis mortgage maybeforeclosed hy aaion, or by advertisement asprovidedfy statute or the rules of
               practicer^aimg thereto, andthisparagaph shall be deem^a^^dSfhorizing apdyonstitutipg a powe^ofsale as
               mentioned in saidstatutes or rules, andary ameadolory therea



                                                                        0^^




                                                              HUMP EXHIBIT 4
Case 3:19-cv-03020-RAL Document 1-4 Filed 12/04/19 Page 4 of 10 PageID #: 30




                              m
                                                               "9!
          Case 3:19-cv-03020-RAL Document 1-4 Filed 12/04/19 Page 5 of 10 PageID #: 31
(Page 3   o£   5}




                                                                                  340           36280
                     STATE OFSOUTH DAKOTA,                    )■
                                                               )ss.
               County of_                                      J

                      On tfds the               ^ day of                                  _,20^M.,before me.
                                                                             j the undersigned officer, personally
               cqjpeared
                                                                                   jknown to me or satisfactorily
            " proven t^jj^^^he person(s) whose name(s}                                    subscribed to the within

                                                         he ,a:ecuted the samefor the purposes therein contained.
                                         ereofl hereunto set my handand official seal.
      ■    5    s              ^5
                                    bT




               Datecpmj^^ton expires 05/0M'^'>oi3                             Title ofOfficer




                                                                                                            t



                                                                                                             ./ ^
                                                                                                                V   s

                                                                                                 J

                                                                                                     f
                                                                                                     :




  jr .. ^
Case 3:19-cv-03020-RAL                    Document 1-4 Filed 12/04/19
                 I II. iiiiii'w.l>ii ii)i|-iii(iiiiiiifiii|ii fjiw 1 1 1
                                                                                     Page
                                                                         i iim i h " iwii 'i
                                                                                             6"
                                                                                              ofi"10 PageID #: 32




                                                                         ....^   .Ml .^




                                                                       AS CUSTODIAN OPTNE LAND TntiK RECORDS OR-me BUREAU
                                                                       OF INDIAN AFFAIRS,ABERDEEN AREA OFFICE,ABERDEEN,SO.
                                                                       I HEREBY CWTIFY THAT THIS 13 THE TRUE COPY OF DOCUMENT
                                                                       CONTAINED IN PROBATE BLeS^O ShZjO
                                                                       DATE. II -ZZ'i^ rHsf&tS vJ^
                                                                                                RICHARD D.ZEPHIER MANAO&t
                                                                                          A^^tLAND TITLES AND RECORDS OFFICE

            !«• •. • ^ ».i3M)i>i^   *H»"'   .-   ^""~TiDl^P^H[BIT4
          Case 3:19-cv-03020-RAL Document 1-4 Filed 12/04/19 Page 7 of 10 PageID #: 33
(Page 4   of   5)
      *

  %       %

                                                                                       340    36280
                                                    Dave Hump Mortgage
                                                         ATTACHMENT A

               Surfyce Only Tracts(1/1 ownership)
               Tract          Description                                                        Acres

               X5S6A          SWy4, Section 4,Township 9N, Range 1 BE                            160.0

               X297-A         SE%,Section 5,Township 9N, Range 16E                               160.0

               X1727A         S>4NE!^, Lot1, Lot2, Sections,Township9N, Range 18E                160.22

               1292           SE%, Section 6,Township 9N. Range 18E                              160.0

               X1861          SWV4 NE%,Lot 2, Section 6, Townsh^ 9N, Range 18E                    80.12

               X1881-A        SE% NE>i. Lot 1, Section 6, Township 9N, Range18E                   80.18

               X1882A         E%SW%,Lots, Lot4, Section 7, Township9N, Range 18E                 159.60


               X774C          E% E% SW% NE%(10.0 acres); EYz          WA BYz SWA NEV*
                             (2.5 acres); SBY* ^BY*(40.0 acres), all In Section 7,
                              Township 9N, Range 18E                                              52.5

               X1367A         BA SE>4, Section 7, Township 9N, Range 18E                          80.0

               5072           WA SBY*, Section 7. Township 9N,Range 18E(80.0 acres);
                              Lot 7, Lot 8. SectlonlS, Township 9N, Range 17E(43.95 acres);
                              Lot 5, Lot 6, Section 24, Township 9N, Range17E(44.10 acres)       168.05


               1220           SWJ4. Section 8, Township 9N, Range 18E                            160.0

               X1290-A        HEY*. Section 8. Township 9N, Range 18E                            160.0


                              TOTAL SURFACE ACREAGE                                             1580.67

               Surface & Mineral Tracts(1/1 ownership)
               Tract          Description                                                        Acres

               3697A          SE!4, Section 8, Township 9N, Range18E                              160.0


                        TOTAL SURFACE & MINERAL ACREAGE                                          160.0


               Grand Tbtal Acreage for Attachment A                                             1740.87




               Mortgaeons):


               David JrHump                                                   Date



                              ,c^Qi
               Karen L.Hump                                                      ite




                                                           HI IMPFyHIRIT4
Case 3:19-cv-03020-RAL Document 1-4 Filed 12/04/19 Page 8 of 10 PageID #: 34




                                                             wimmr^ssjssi
                                                              RICHARD 0.TEPHIER KANAGER
                                                              UaND TmXS AND RECORDS OFFICE

                                      HIBIT4
          Case 3:19-cv-03020-RAL Document 1-4 Filed 12/04/19 Page 9 of 10 PageID #: 35
(Page 5   of   5)




           FORMAL ROUTING SLIP FOR LEGAL
                                  DOCUMENTS


      DOC.TYPE:                          15


      LAND AREA:                         340


      DOCUMENT ID:                      36280


      TAAMS ENCODED BY:                          DATE:


      SCANNED BY:                                DATE:        Jill. 2 3 2008


      RECORDED BY:              BHR               DATE:     07/22/08


      REVIEWED BY:                               DATE:


          REMARKS: NEW LEGAL DOC




                                           lUMPDd I1D1T4-
Case 3:19-cv-03020-RAL Document 1-4 Filed 12/04/19 Page 10 of 10 PageID #: 36




                                                  AS CUSTODIAN OF THE LAND TmJtS RECORDS OFTHE BUREAU
                                                 OF INDIAN AFFAIRS. ABEROEIH AREAOFFJCE.ABERDEEN.SO.
                                                 I HEREBY CERTIFY THAT THIS IS THE TRUE COPY OF DOCUHSir
                                                 coktajnedinprobatilfile^HO S^ai-SO

                                                                        RICHARD 0.2£PKIER MANA^R
                                                                        lAND TITLES AND f^COROS OFFICE
                                 djan^
                                 HUMPEXHIBIT4
                  Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 1 of 60 PageID #: 37


                                         United States Department of the Interior
                                                  Bureau of Indian Affairs
                                                    Title Status Report
                                Report Certification Time and Date: 10/28/2019 01:48:35 PM
                                    Requestor: MFALLIS Date/Time: 10/28/2019 13:48:47
Land Area      Land Area Name      Tract Number         LTRO                Region              Aqencv       Resources
   340         CHEYENNE RIVER        X 297 -A       ABERDEEN, SD         GREAT PLAINS       CHEYENNE RIVER    Surface
                                                                        REGIONAL.OFFICE         AGENCY
     Original Allottee: LITTLE CROW
     See Appendix A for Land Legal Descriptions
     Title Status

     Tract 340 X 297 -A is held by the United States of America in trust for the land owner(s) with trust
     interests and/or by the land owner(s) with restricted interests and/or fee simple interests, as
     listed in Appendix "B" attached to and incorporated in this Title Status Report.

     The title to Tract 340 X 297 -A is current, complete, correct, and without defect. Ownership is in
     unity and interests are owned in the following title status: trust.

     The tract ownership is encumbered by the title documents which have been approved by a properly
     delegated Federal official and are required to be recorded by law, regulation, or Bureau policy as
     listed on Appendix "C" attached to and incorporated in this Title Status Report.

     See Appendix D for all other documents that are required to be recorded by law, regulation or Bureau
     policy.

     No Tract Notes or Coded Remarks for this tract.

     This report does not cover encroachments nor any other rights that might be disclosed by a physical
     inspection of the premises, nor questions of location or boundary that an accurate survey may
     disclose. This Report also does not cover encumbrances, including but not limited to irrigation
     charges, unpaid claims, not filed or recorded in this Land Titles and Records Office. This report
     does not state the current ownership of the interests owned in fee simple but states the ownership
     at the time the interest ceased to be held in trust or restricted ownership status.

     This Title Status Report is a true and correct report of the status of title to the real estate
     described herein according to the official land records recorded and maintained in this office.




                                                                                          LTRO Manager




                                                        Page 1 of 5
                                                       HUMP EXHIBIT 5
                   Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 2 of 60 PageID #: 38


                                                      J^^endix "A"
Land Area      Land Area Name        Tract Number      LTRQ                  Region ,            Agency           Resources
   340         CHEYENNE RIVER          X 297 -A     ABERDEEN, SO          GREAT PLAINS       CHEYENNE RIVER       Surface
                                                                        REGIONAL OFFICE          AGENCY

Land liegal Descriptions
Section     Township        Range        State        County            Meridian         Legal Description                  Acres
   5         009.DON       018.OOE   SOUTH DAKOTA    ZIEBACH           Black Hills                           SE         160.000
       MINERALS RESERVED
                                                                                     TOTAL TRACT ACRES:                  160,000




                                                       Page 2 of 5
                                                      HUMP EXHIBIT 5
                       Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 3 of 60 PageID #: 39


                                                                    A^endix "B"
Land Area          Land Area Name          Tract Number               LTRO                Region               Agency                  Resources
    340            CHEYENNE RIVER             X 297 -A           ABERDEEN, SD           GREAT PLAINS       CHEYENNE RIVER              Surface
                                                                                     REGIONAL OFFICE           AGENCY
Effective Ownership as of 12/17/2005
                        OWNER                                       DOCUMENT               NAME ACQUIRED   FRACTION       A66R SHARE       AGGREGATE
Tribe fi
 Code
           ID No. /
             DOD
                      Indian /
                      NonIndian   Tills    Intorest*     Class 1 Type          Number
                                                                                            SURNAME /
                                                                                            FIRST NAME
                                                                                                              AS
                                                                                                           ACQUIRED
                                                                                                                          CONVERTED
                                                                                                                           TO LCD           DECIMAL

  340      U010661     Indian     Trust       All      Deed-TS     ACT 1934     34313    HUMP                         1                1
CHEYENN mugum                                                                                                         1                1 1.0000000000
B RIVER
SIOUX -
  SD


                                                                                            IN TRUST:                          1

                          * "All" means the equitable beneficial                                                               1    1.0000000000
                       interest and the legal title interest merged
                                          together.                                             IN FEE:                        0
                                                                                                                               1    .0000000000
                                                                                                TOTAL:                         1
                                                                                                                               1    1.0000000000




                                                                      Page 3 of 5
                                                                     HUMP EXHIBITS
                    Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 4 of 60 PageID #: 40


                                                              J^pendlx "C"
Land Area        Land Area Name       Tract Number             LTRO                  Region             Agency             Resources
    340          CHEYENNE RIVER          X 297 -A          ABERDEEN, SD           GREAT PLAINS      CHEYENNE RIVER          Surface
                                                                               REGIONAL OFFICE           AGENCY
Ownership of Tract 340 X 297 -A is encumbered by the following;
                                                                              Expiration                    Recorded              Recorded
Contract Type/Contractor Name       Cont?;act     Contrftctor ID Begin Date       Dato              Acres     Date                  Image#
Grazing Permit            "                 "                   11/01/2018 10/31/2023             160.000 11/27/2018        340 0003321823
 HOMP DAVID

Typo of
Encttiabranco          Encoabranca Bolder                   Expiration    Document Description and Explanation
MORTGAGE               HOMP DAVID                           09/01/2034     36280     MTG APPD 05/29/08 SECURES NOTE DATED 05/29/08 FOR
                                                                                     $1,000,000.00 ENCUMBERING THE INTEREST OF DAVID J.
                                                                                     AND KAREN L. HUMP

MISCELLANEOUS          FARMERS HOME ADMIN                    PERPETUAL    25173      RELEASE OF ASSIGNMENTS

MISCELLANEOUS          CHBYENNERIVER SIOUXTRIBE             PERPETUAL     25199      RELEASE OF ASSIGNMENT OF INCOME PER DOC NO. 340-
                                                                                     24212.




                                                               Page 4 of 5
                                                              HUMP EXHIBITS
                 Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 5 of 60 PageID #: 41


                                                  .^pendxsc "D"
Land Area    land Area Name      Tract Number       LTRO               Region            Agency       Resources
   340       CHEYENNE RIVER        X 297 -A     ABERDEEN, SD        GREAT PLAINS     CHEYENNE RIVER   Surface
                                                                   REGIONAL OFFICE      AGENCY

    No Contracts to list for Appendix D


    No Encumbrances to list for Appendix D




                                                   Page 5 of 5
                                                  HUMP EXHIBIT 5
                    Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 6 of 60 PageID #: 42

                                          United Stetes Departeent of the Interior
                                                    Bureau of Indian Affairs
                                                      Title Status Report
                                  Report Certification Time and Date; 10/28/2019 01:48:30 PM
                                      Requestor: MFALLIS Date/Time: 10/28/2019 13:48:53
Land Area      Land Area Name        Tract Number         LTRO                Reqion              Aqency       Resources
   340         CH'liYENNE RIVER        X 596 A        ABERDEEN, SD          GREAT PLAINS      CHEYENNE RIVER   Surface
                                                                          REGIONAL OFFICE         AGENCY
     Original Allottee: DOG EAGLE NO. 2
     See Appendix A for Land Legal Descriptions
     Title Status

     Tract 340 X 596 A is held by the United States of America in trust for the land owner(s) with trust
     interests and/or by the land owner(s) with restricted interests and/or fee simple interests, as
     listed in Appendix "B" attached to and incorporated in this Title Status Report.

     The title to Tract 340 X 596 A is current, complete, correct, and without defect. Ownership is in
     unity and interests are owned in the following title status: trust.

     The tract ownership is encumbered by the title documents which have been approved by a properly
     delegated Federal official and are required to be recorded by law, regulation, or Bureau policy as
     listed on Appendix "C" attached to and incorporated in this Title Status Report.

     See Appendix D for all other documents that are required to be recorded by law, regulation or Bureau
     policy.

     No Tract Notes or Coded Remarks for this tract.


     This report does not cover encroachments nor any other rights that might be disclosed by a physical
     inspection of the premises, nor questions of location or boundary that an accurate survey may
     disclose. This Report also does not cover encumbrances, including but not limited to irrigation
     charges, unpaid claims, not filed or recorded in this Land Titles and Records Office. This report
     does not state the current ownership of the interests owned in fee simple but states the ownership
     at the time the interest ceased to be held in trust or restricted ownership status.

     This Title Status Report is a true and correct report of the status of title to the real estate
     described herein according to the official land records recorded and maintained in this office.




                                                                                            LTRO Manager




                                                          Page 1 of 5
                                                         HUMP EXHIBIT 5
                   Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 7 of 60 PageID #: 43


                                                       i^pendix "A"
Land Area      Land Area Name         Tract Number       LTRO                  Region              Agency           Resources
   340         CHEYENNE RIVER           X 596 A      ABERDEEN, SD           GREAT PLAINS       CHEYENNE RIVER       Surface
                                                                          REGIONAL OFFICE          AGENCY

Land Legal Descriptions
Section     Township        Range         State        County             Meridian         Legal Description                Acres
   4        009.CON        OIS.O'OE   SOUTH DAKOTA    ZIEBACH            Black Hills                           SW         160.000
       MINERALS RESERVED
                                                                                        TOTAL TRACT ACRES:                 160.000




                                                         Page 2 of 5
                                                        HUMP EXHIBIT 5
                        Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 8 of 60 PageID #: 44


                                                                    i^endix "B"
Land Area          Land Area Name            Tract Number              LTRO                Region              Agency                Resources
    340            CHEYENNE RIVER              X 596 A           ABERDEEN, 5D           GREAT PLAINS       CHEYENNE RIVER             Surface
                                                                                     REGIONAL OFFICE           AGENCY
Effective Ownership as of 10/25/2012
                         OWNER                                      DOCUMENT               NAME ACQUIRED   FRACTION     AGGR SHARE      AGGREGATE
Tribe fi   -in No. /   Indian /                                                             SURNAME /         AS        CONVERTED
 Code        UOU       Nonlndiai]   Title    Interest*   Class      Type       Number                                                    DECIMAL
                                                                                            FIRST NAME     ACQUIRED      TO LCD

CHEYENN                                                                                  DAVID                                       1 1.0000000000
E RIVER
SIOUX -
  SD


                                                                                            IN TRUST!
                           * "All" means the equitable beneficial                                                                 l.OOOOOOOOOO
                        Interest and the legal title interest merged
                                            together.                                         IN FEE:                        0
                                                                                                                             1    .0000000000
                                                                                                 TOTAL:                      1
                                                                                                                             1    1.0000000000




                                                                       Page 3 of 5
                                                                    HUMP EXHIBIT 5
                    Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 9 of 60 PageID #: 45


                                                           i^pendix "C"
land Area        Land Area Name       Tract Number           LTRO                  Region             Agency             Resources
    340          CHEYENNE RIVER          X 596 A        ABERDEEN, SD           GREAT PLAINS       CHEYENNE RIVER          Surface
                                                                             REGIONAL OFFICE           AGENCY
Ownership of Tract 340 X 596 A is encumbered by the following:
                                                                            Expiration                    Recorded              Recorded
Contract Type/Contractor Name       Contract   Contrnctor ID Begin Date       Date                Acres    Date                   Imageg
Grazing Permit                                               11/01/2018 10/31/2023              160.000 11/27/2018        340 0003321823
 HUMP DAVID

    o£
Encumbrance            ZnccmbrancQ Holder                Ea^iration    Document Description and B^lanation
MORTGAGE               HUMP DAVID                        09/01/2034      36280  MTG APPD 05/29/06 SECURES NOTE DATED 05/29/08 FOR
                                                                                $1,000,000.00 ENCUMBERING THE INTEREST OF DAVID J.
                                                                                   AND KAREN L. HUMP

MISCELLANEOUS                                                               5S5S   TSR DOES NOT SHOW GRANTS OF USE THE TRIBE MAY MAKE
                                                                                   WITHOUT DEPARTMENT APPROVAL.




                                                             Page 4 of 5
                                                           HUMP EXHIBIT 5
                 Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 10 of 60 PageID #: 46


                                                   T^pendix "D"
Land Area     Land Area Name      Tract Number      LTRO                Region            Agency       Resources
   340        CHEYENNE RIVER        X 59S A      ABERDEEN, SD        GREAT PLAINS     CHEYENNE RIVER   Surface
                                                                    REGIONAL OFFICE       AGENCY

    No Contracts to list for Appendix D


    No Encurnbrances to list for Appendix D




                                                    Page 5 of 5
                                                   HUMP EXHIBIT 5
                 Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 11 of 60 PageID #: 47

                                         Unltied States Department o£ the Interior
                                                   Bureau o£ Indian Affairs
                                                     Title Status Report
                                Report Certification Time and Date: 10/25/2019 11:50:21       AM

                                    Requestor: MFALLIS Date/Time: 10/25/2019 11:51:18
Land Area      Land Area Name       Tract Number          LTRO                Region               Agency     Resources
   340         CHEYENNE RIVER         X 774 A         ABERDEEN, SD         GREAT PLAINS      CHEYENNE RIVER   Surface
                                                                          REGIONAL OFFICE          AGENCY

     Original Allottee: THE EARTH
     See Appendix A for Land Legal Descriptions
     Title Status

     Tract 340 X 774 A is held by the United States of America in trust for the land owner(s) with trust
     interests and/or by the land owner(s) with restricted interests and/or fee simple interests, as
     listed in Appendix "B" attached to and incorporated in this Title Status Report.

     The title to Tract 340 X 774 A is current, complete, correct, and without defect. Ownership is in
     unity and interests are owned in the following title status: trust.

     The tract ownership is encumbered by the title documents which have been approved by a properly
     delegated Federal official and are required to be recorded by law, regulation, or Bureau policy as
     listed on Appendix "C" attached to and incorporated in this Title Status Report.

     See Appendix D for all other documents that are required to be recorded by law, regulation or Bureau
     policy.

     No Tract Notes or Coded Remarks for this -tract.

     This report does not cover encroachments nor any other rights that might be disclosed by a physical
     inspection of the premises, nor questions of location or boundary that an accurate survey may
     disclose. This Report also does not cover encumbrances, including but not limited to irrigation
     charges, unpaid claims, not filed or recorded in this Land Titles and Records Office. This report
     does not state the current ownership of the interests owned in fee simple but states the ownership
     at the time the interest ceased, to be held in trust or restricted ownership status.


     This Title Status Report is a true and correct report of the status of title to the real estate
     described herein according to the official land records recorded and maintained in this office.




                                                                                            LTRO Manager




                                                          Page 1 of 5
                                                         HUMP EXHIBIT 5
                  Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 12 of 60 PageID #: 48


                                                     J^pendix "A"
Land Area     Land Area Name        Tract Number       LTRO                 Region              Agency            Resources
   340        CHEYENNE RIVER          X 774 A      ABERDEEN, SD          GREAT PLAINS       CHEYENNE RIVER        Surface
                                                                       REGIONAL OFFICE          AGENCY

Land Legal Descriptions
Section     Township      Range         State        County            Meridian         Legal Description                   Acres
   7        009.OON       018.COE   SOUTH DAKOTA    ZIEBACH           Black Hills                         SE NE          40.000
                                                                                               E E W E SW NE                2.500
                                                                                                   E E SW NE             10.000


                                                                                     TOTAL TRACT ACRES;                     52.500




                                                       Page 2 of 5
                                                      HUMP EXHIBITS
                     Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 13 of 60 PageID #: 49


                                                                    Ai^>endix "B"
Land Area         Land Area Name          Tract Number                LTRO                Region               Agency                Resources
   340            CHEYENNE RIVER             X 774 A             ABERDEEN, 5D           GREAT PLAINS       CHEYENNE RIVER            Surface
                                                                                      REGIONAL OFFICE          AGENCY
Effective Ovmership as of 10/25/2012
                       OWNER                                        DOCUMENT               NAME ACQUIRED   FRACTION     AGGR SHARE      AGGREGATE
Tribe &   ID No. /   Indian /                                                                SURNAME /        AS        CONVERTED
                                 Title    Interest*    Class         Type      Number
                                                                                                           ACQUIRED       TO LCD
                                                                                                                                         DECIMAL
 Code       DOB      Nonlndian                                                              FIRST NAME
  340     U010661     Indian     Trust       All       Deed-TS     ACT 1S34     38188    HUMP
CHEYENN                                                                                  DAVID                                       1 1.0000000000
E RIVER
SIOUX -
  SD

                                                                                            IN TRUST:

                         * "All" sieans the equitable beneficial                                                                   1.0000000000

                                         together.                                              IN FEE:                      0
                                                                                                                             1     .0000000000
                                                                                                 TOTAL:                      1
                                                                                                                              1    1.0000000000




                                                                      Page 3 of 5
                                                                     HUMP EXHIBIT 5
                    Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 14 of 60 PageID #: 50


                                                           Appendix "C"
Land Area        Land Area Name       Tract NurtOser         LTRO                 Region              Agency            Resources
   340           CHEYENNE RIVER          X 774 A        ABERDEEN/ SD          GREAT PLAINS       CHEYENNE RIVER          Surface
                                                                            REGIONAL OFFICE           AGENCY
Ownership of Tract 340 X 774 A is encumbered by the following:
                                                                           Bxpiration                    Recorded              Recorded
Contract Type/Contraoter Kama       Contract   Contraotor ID Begin Date      Date                Acres    Date                   linage#
Grazing Permit                                               11/01/2010 10/31/2023              52.500 11/27/2018        340 0003321823
 HUMP DAVID

TSPQ o£
Encanbrance            Enctnnbranco Holder               E:g>iration   Docoment Description and Explanation
MORTGAGE               BIA                               09/01/2034     36280     MTG APPD 05/29/08 SECURES NOTE DATED 05/29/08 FOR
                                                                                  $1/000/000.00 ENCUMBERING THE INTEREST OF DAVID J.
                                                                                  AND KAREN L. HUMP

MISCELLANEOUS                                                              5555   TSR DOES NOT SHOW GRANTS OF USE THE TRIBE MAY MAKE
                                                                                  WITHOUT DEPARTMENT APPROVAL.




                                                             Page 4 of 5
                                                           HUMP EXHIBITS
                Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 15 of 60 PageID #: 51


                                                  Appendix "D"
Land Area    Land Area Name      Tract Number       LTRO               Reqion            Aqency       Resources
   340       CHEYENNE RIVER        X 774 A      ABERDEEN, SD        GREAT PLAINS     CHEYENNE RIVER    Surface
                                                                   REGIONAL OFFICE       AGENCY
    No Contracts to list for Appendix D


    No Encumbrances to list for Appendix D




                                                    Page 5 of 5
                                                  HUMP EXHIBIT 5
                  Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 16 of 60 PageID #: 52

                                         Uni'bed States Department of the Interior
                                                  Bureau of Indian Affairs
                                                    Title Status Report
                                Report Certification Time and Date: 10/25/2019 02:23:15 PM
                                    Requestor: MFALLIS Date/Time: 10/25/2019 14:23:31
Land Area      Land Area Name      Tract Number         LTRO                Region             Agency       Resources
  340          CHEYENNE RIVER          1220         ABERDEEN, SO         GREAT PLAINS      CHEYENNE RIVER   Surface
                                                                        REGIONAL OFFICE        AGENCY
     Original Allottee: IDA BULL EAGLE
     See Appendix A for Land Legal Descriptions
     Title Status

     Tract 340 1220 is held by the United States of America in trust for the land owner(s) with trust
     interests and/or by the land owner(s) with restricted interests and/or fee simple interests, as
     listed in Appendix "B" attached to and incorporated in this Title Status Report.

     The title to Tract 340 1220 is current, complete, correct, and without defect. Ownership is in unity
     and interests are owned in the following title status: trust.

     The tract ownership is encumbered by the title documents which have been approved by a properly
     delegated Federal official and are required to be recorded by law, regulation, or Bureau policy as
     listed on Appendix "C" attached to and incorporated in this Title Status Report.

     See Appendix D for all other documents that are required to be recorded by law, regulation or Bureau
     policy.

     No Tract Notes or Coded Remarks for this tract.


     This report does not cover encroachments nor any other rights that might be disclosed by a physical
     inspection of the premises, nor questions of location or boundary that an accurate survey may
     disclose. This Report also does not cover encumbrances, including but not limited to irrigation
     charges, unpaid claims, not filed or recorded in this Land Titles and Records Office. This report
     does not state the current ownership of the interests owned in fee simple but states the ownership
     at the time the interest ceased to be held in trust or restricted ownership status.

     This Title Status Report is a true and correct report of the status of title to the real estate
     described herein according to the official land records recorded and maintained in this office.




                                                                                          LTRO Manager




                                                         Page 1 of 5
                                                       HUMP EXHIBIT 5
                  Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 17 of 60 PageID #: 53


                                                     J^pendix "A"
Land Area     Land Area Name        Tract Number      LTRQ                  Region              Agency           Resources
   340        CHEYENNE RIVER            1220       ABERDEEN, SD          GREAT PLAINS       CHEYENNE RIVER        Sur£ace
                                                                       REGIONAL OFFICE          AGENCY

Land Legal Descriptions
Section     Township       Range        State        County            Meridian         Legal Description                Acres
   8        009.OON       018.OOE   SOUTH DAKOTA    ZIEBACH           Black Hills                           SW         160.000

                                                                                     TOTAL TRACT ACRES;                 160.000




                                                       Page 2 of 5
                                                     HUMP EXHIBIT 5
                      Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 18 of 60 PageID #: 54


                                                                  i^^endlx "B"
Land Area          Land Area Name         Tract Nuntoer               LTRO               Region              Agency                Resources
   340             CHEYENNE RIVER              1220            ABERDEEN, SD            GREAT PLAINS       CHEYENNE RIVER           Surface
                                                                                    REGIONAL OFFICE          AGENCY
Effective Ownership as of 09/05/2007
                        OWNER                                    DOCUMENT                 NAME ACQUIRED   FRACTION    AGOR SHARE      AGGREGATE
Tribe &    ID No. /   Indian /                                                              SURNAME /        AS       CONVERTED
                                  Title   Interest*    Class      Type        Number                                                   DECIMAL
 Code        DOB      Nonlndian                                                            FIRST NAME     ACQUIRED     TO LCD


CHBYENNI                                                                                DAVID                                      1 1.0000000000
E river'
SIOUX -
  SD

                                                                                           IN TRUST;

                          * "All" means the equitable beneficial                                                                1.0000000000
                       interest and the legal title interest merged
                                         together.                                           IN FEE:                       0
                                                                                                                           1    .0000000000
                                                                                                TOTAL:                      1
                                                                                                                            1   l.OOOOOOOOOO




                                                                      Page 3 of 5
                                                                  HUMP EXHIBIT 5
                    Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 19 of 60 PageID #: 55

                                                              Appendix "C"
Land Area        Land Area Name        Tract Number            LTRO                 Region               Agency           Resources
    340          CHEYENNE RIVER            1220         ABERDEEN, SD              GREAT PLAINS      CHEYENNE RIVER         Surface
                                                                                REGIONAL OFFICE          AGENCY

Ownership of Tract 340 1220 is encumbered by the followihg:
                                                                               B^ization                   Recorded              Recozdad
Contraefa Type/Contractor Wane       Contract   Contractor ID Begin Pate         Data              Acres    Date                   Znagetf
Grazing Permit                                                  11/01/2018 10/31/2023             160.000 11/27/2016       340 0003321823
 HUMP DAVID

Type of
EneuiBbzance           Bttcunbrance Bolder                Expiration     Document Doaoripticn and Brplanation
MORTGAGB                HUMP DAVID                        09/01/2034       36280    MTG APPD 05/29/08 SECURES NOTE DATED 05/29/08 FOR
                                                                                    $1,000,000.00 ENCUMBERING THE INTEREST OF DAVID J.
                                                                                    AND KAREN L. HUMP




                                                               Page 4 of 5
                                                              HUMP EXHIBIT 5
                Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 20 of 60 PageID #: 56

                                                  Appendix "D"
Land Area    Land Area Name      Tract Number       LTRO              Region            Agency       Resources
   340       CHEYENNE RIVER          1220       ABERDEEN, SD       GREAT PLAINS     CHEYENNE RIVER    Surface
                                                                  REGIONAL OFFICE       AGENCY
    No Contracts to list for Appendix D


    No Encumbrances to list for Appendix D




                                                    Page 5 of 5
                                                  HUMP EXHIBITS
                  Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 21 of 60 PageID #: 57

                                        Unliied States Department of the Interior
                                                  Bureau of Indian Affairs
                                                    Title Status Report
                                Report Certification Time and Date: 10/28/2019 08:43:28 AM
                                    Requestor: MFALLIS Date/Time: 10/28/2019 08:48:28
Land Area      Land Area Name      Tract Number         LTRO                Region              Aqencv       Resources
   340         CHEYENNE RIVER       X 1290 -A       ABERDEEN, SD         GREAT PLAINS       CHEYENNE RIVER    Surface
                                                                        REGIONAL OFFICE         AGENCY
     Original Allottee:
     See Appendix A for Land.Legal Descriptions
     Title Status

     Tract 340 X 1290 -A is held by the United States of America in trust for the land owner(s) with
     trust interests and/or by the land owner(s) with restricted interests and/or fee simple interests,
     as listed in Appendix "B" attached to and incorporated in this Title Status Report.

     The title to Tract 340 X 1290 -A is current, complete, correct, and without defect. Ownership is in
     unity and interests are owned in the following title status: trust.

     The tract ownership is encumbered by the title documents which have been approved by a properly
     delegated Federal official and are required to be recorded by law, regulation, or Bureau policy as
     listed on Appendix "C" attached to and incorporated in this Title Status Report.

     See Appendix D for all other documents that are required to be recorded by law, regulation or Bureau
     policy.

     No Tract Notes or Coded Remarks for this tract.

     This report does not cover encroachments nor any other rights that might be disclosed by a physical
     inspection of the premises, nor questions of location or boundary that an accurate survey may
     disclose. This Report also does not cover encumbrances, including but not limited to irrigation
     charges, unpaid claims, not filed or recorded in this Land Titles and Records Office. This report
     does not state the current ownership of the interests owned in fee simple but states the ownership
     at the time the interest ceased to be held in trust or restricted ownership status.

     This Title Status Report is a true and correct report of the status of title to the real estate
     described herein according to the official land records recorded and maintained in this office.




                                                                                          LTRO Manager




                                                        Page 1 of 5
                                                       HUMP EXHIBIT 5
                  Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 22 of 60 PageID #: 58


                                                     J^pendix "A"
Land Area      Land Area Name       Tract Number       LTRO                  Region              Agency           Resources
   340         CHKYENNE RIVER        X 1290 -A     ABERDEEN,. SD          GREAT PLAINS       CHEYENNE RIVER        Surface
                                                                        REGIONAL OFFICE          AGENCY
Land Legal Descriptions
Section     Township       Range        State        County             Meridian         Legal Description                   Acres
   8        009,OON       018.GOE   SOUTH DAKOTA    ZIEBACH            Black Hills                           NE         160.000


                                                                                      TOTAL TRACT ACRES:                 160.000




                                                       Page 2 of 5
                                                      HUMP EXHIBIT 5
                     Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 23 of 60 PageID #: 59


                                                                 i^pendix'
Land Area         Land Area Name         Tract Number                LTRO               Region               Agency                  Resources
   340            CHEYENNE RIVER           X 1290 -A           ABERDEEN, SD           GREAT PLAINS       CHEYENNE RIVER              Surface
                                                                                   REGIONAL OFFICE           AGENCY
Effective Ovmership as of 10/25/2012
                       OWNER                                   - DOCUMENT                NAME ACQUIRED   FRACTION       A6GR SHARE       AGGREGATE
Tribe s   ID No. /   Indian /                                                              SURNAME /        AS          CONVERTED
 Code       DOB      Nonlndian   Title   Interest*     Class     Type        Number
                                                                                          FIRST NAME     ACQUIRED        TO LCD           DECIMAL

  340     U010661     Indian     Trust      All      Deed-TS    ACT 1934      38188    HUMP                         1                1
CKEYBNN                                                                                DAVID                        1                1 l.OOOOOOOOOO
E RIVER
SIOUX -
  SD

                                                                                          IN TRUST:
                                                                                                                                  l.OOOOOOOOOO
                      interest and the legal title interest merged
                                        together.                                             IN FEE:                        0
                                                                                                                             1    .0000000000
                                                                                               TOTAL:                        1
                                                                                                                             1    1.0000000000




                                                                     Page 3 of 5
                                                                 HUMP EXHIBITS
                   Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 24 of 60 PageID #: 60


                                                           J^pendix "C"
land Area        Land Area Name       Tract Nuntoer          LTRO                Region              Agency             Resources
    340          CHEYENNE RIVER         X 1290 -A       ABERDEEN, SD          GREAT PLAINS       CHEYENNE RIVER          Surface
                                                                            REGIONAL OFFICE           AGENCY
Ownership of Tract 340 X 1290 -A is encumbered by the following:
                                                                           Biqpiratien                   Recorded              Recorded
Contract Type/Contractor Hama       Contract   Contractor ID Begin Data       Date               Acres    Date                   Image#
Grazing Permit                                               11/01/2018 10/31/2023             160.000 11/27/2018        340 0003321823
 HUMP DAVID

Type of
Sncuaibranca           Bnoumbrance Bolder                Expiration    Docnaent Description and Eig>lanfttion
MORTGAGE               HUMP DAVID                        09/01/2034     36280     MTG APPD 05/29/08 SECURES NOTE DATED 05/29/08 PGR
                                                                                  81,000,000.00 ENCUMBERING THE INTEREST OF DAVID J.
                                                                                  AND KAREN L. HUMP

MISCELLANEOUS                                                              S555   TSR DOES NOT SHOW GRANTS OF USE THE TRIBE MAY MAKE
                                                                                  WITHOUT DEPARTMENT APPROVAL.




                                                             Page 4 of S
                                                           HUMP EXHIBITS
                 Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 25 of 60 PageID #: 61


                                                  i^pendix "D"
Land Area    Land Area Name      Tract Number       LTRO               Region            Agency       Resources
  340        CHEYENNE RIVER        X 1290 -A    ABERDEEN; SD        GREAT PLAINS •   CHEYENNE RIVER   Surface
                                                                   REGIONAL OFFICE      AGENCY
    No Contracts to list for Appendix D


    No Encumbrances to list for Appendix D




                                                    Page 5 of 5
                                                  HUMP EXHIBIT 5
                  Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 26 of 60 PageID #: 62

                                         United States Department of the Interior
                                                   Bureau of Indian Affairs
                                                     Title Status Report
                                Report Certification Time and Date: 10/28/2019 08:43:23 AM
                                    Requestor: MFALLIS Date/Time: 10/28/2019 08:48:22
Land Area      Land Area Name       Tract Number          LTRO               Region             Agency       Resources
   340         CHSYENNE RIVER           1292          ABERDEEN, SD        GREAT PLAINS      CHEYENNE RIVER    Surface
                                                                         REGIONAL OFFICE        AGENCY
     Original Allottee: THE EARTH
     See Appendix A for Land Legal Descriptions
     Title Status

     Tract 340 1292 is held by the United States of America in trust for the land owner(s) with trust
     interests and/or by the land owner(s) with restricted interests and/or fee simple interests, as
     listed in Appendix "B" attached to and incorporated in this Title Status Report.

     The title to Tract 340 1292 is current, complete, correct, and without defect. Ownership is in unity
     and interests are owned in the following title status: trust.

     The tract ownership is encumbered by the title documents which have been approved by a properly
     delegated Federal official and are required to be recorded by law, regulation, or Bureau policy as
     listed on Appendix "C" attached to and incorporated in this Title Status Report.

     See Appendix D for all other documents that are required to be recorded by law, regulation or Bureau
     policy.

     No Tract Notes or Coded Remarks for this tract.


     This report does not cover encroachments nor any other rights that might be disclosed by a physical
     inspection of the premises, nor questions of location or boundary that an accurate survey may
     disclose. This Report also does not cover encumbrances, including but not limited to irrigation
     charges, unpaid claims, not filed or recorded in this Land Titles and Records Office. This report
     does not state the current ownership of the interests owned in fee simple but states the ownership
     at the time the interest ceased to be held in trust or restricted ownership status.

     This Title Status Report is a true and correct report of the status of title to the real estate
     described herein according to the official land records recorded and maintained in this office.




                                                                                           LTRO Manager




                                                          Page 1 of 5
                                                         HUMP EXHIBITS
                  Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 27 of 60 PageID #: 63


                                                     i^pendix "A"
Land Area     Land Area Name        Tract Number      LTRO                  Region              Agency          Resources
   340        CHEYENNE RIVER            1292       ABERDEEN, SD          GE^T PLAINS       CHEYENNE RIVER        Surface
                                                                       REGIONAL OFFICE          AGENCY

Land Legal Desoriptions
Section     Township      Range         State        County            Meridian        Legal Description                Acres
            009.DON       018.OOE   SOUTH DAKOTA    ZIEBACH           Black Hills                          SE         160.000

                                                                                     TOTAL TRACT ACRES:                160.000




                                                       Page 2 of 5
                                                      HUMP EXHIBITS
                     Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 28 of 60 PageID #: 64


                                                                  A^endix "B"
Land Area         Land Area Ncune        Tract Nuniber               LTRO                Region               Agency                  Resources
   340            CHEYENNE RIVER               1292             ABERDEEN, SD           GREAT PLAINS       CHEYENNE RIVER               Surface
                                                                                   REGIONAL OFFICE            AGENCY
Effective Ownership as of 12/17/2005
                       OWNER                                    - DOCUMENT                NAME ACQUIRED   FRACTION       A6GR SHARE       AGGREGATE
Tribe &   ID No- /   Indian /                                                              SURNAME /         AS          CONVERTED
 Code       DOB      Nonlndian   Title   Interest*    Class       Type       Number
                                                                                           FIRST NAME     ACQUIRED        TO LCD           DECIMAL

  340     U010661     Indian     Trust      All       Deed-TS    ACT 1934      34312    HUMP                         1                1
CHEYENN                                                                                 DAVID                        1                1 1.0000000000
E RIVER
SIOOX -
  SD

                                                                                           IN TRUST;                          1
                                                                                                                              1    1.0000000000
                      interest and the legal title interest merged
                                        together.                                              IN FEE:                        0
                                                                                                                              1    .0000000000
                                                                                                TOTAL;                        1
                                                                                                                              1    1.0000000000




                                                                     Page 3 of 5
                                                                  HUMP EXHIBIT 5
                    Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 29 of 60 PageID #: 65

                                                              Appendix "C"
 Land Area       Land Area Name        Tract Number            LTRQ                  Region              Agency            Resources
    340          CHEYENNE RIVER              1292          ABERDEEN, SD           GREAT PLAINS      CHEYENNE RIVER          Surface
                                                                               REGIONAL OFFICE           AGENCY
Ownership of Tract 340 1292 is encumbered by the following:
                                                                              Expiration                    Recorded               Recorded
Contract ^^fpe/centraator Name       Contract     Contractor ID Begin Data        Date              Acres    Date                    inageg
Grazing Permit                                                  11/01/2018 10/31/2023             160.000 11/27/2018        340 0003321823
 HUMP DAVID

!^;pe o£
Encumbrance            Eneuzabranee Bolder                  Expiration    Document Deooription and Explanation
MORTGAGE                HUMP DAVID                          09/01/2034     36280     MTG APPD 05/29/08 SECURES NOTE DATED 05/29/08 FOR
                                                                                     $1,000,000.00 ENCUMBERING THE INTEREST OF DAVID J.
                                                                                     AND KAREN L. HUMP

MISCELLANEOUS          CHEYEHNBRIVER SIOUXTRIBE             PERPETUAL     25199      RELEASE OF ASSIGNMENT OF INCC^E PER DOC NO. 340-
                                                                                     24212.

RIGHTS OP WAY          TRI-COUNTY WTR ASSOC INC             PERPETUAL     25672      HATERLINE R/W APPD 04/12/84, ACT OF 2/05/48   (62
                                                                                     STAT 17).




                                                               Page 4 of 5
                                                              HUMP EXHIBITS
                 Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 30 of 60 PageID #: 66


                                                  J^pendix "D"
Land Area    Land Area Name      Tract Number       LTRO              Region            Agency       Resources
   340       CHEYENNE RIVER          1292       ABERDEEN, SD       GREAT PLAINS     CHEYENNE RIVER    Surface
                                                                  REGIONAL OFFICE      AGENCY
    No Contracts to list for Appendix D


    No Encumbrances to list for Appendix D




                                                    Page 5 of 5
                                                  HUMP EXHIBITS
                 Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 31 of 60 PageID #: 67

                                         United States Department of the Interior
                                                   Bureau of Indian Affairs
                                                     Title Status Report
                                Report Certification Time and Date: 10/25/2019 03:20:02 PM
                                    Requestor: MFALLIS Date/Time: 10/25/2019 15:20:14
Land Area      Land Area Name      Tract .Number         LTRO                Region              Agency       Resources
  340          CHEYENNE RIVER        X 1367 A        ABERDEEN, SD         GREAT PLAINS       CHEYENNE RIVER   Surface
                                                                         REGIONAL OFFICE         AGENCY
     Original Allottee:
     See Appendix A for Land Legal Descriptions
     Title Status
     Tract 340 X 1367 A is held by the United States of America in trust for the land owner(s) with trust
     interests and/or by the land owner(s) with restricted interests and/or fee simple interests, as
     listed in Appendix "B" attached to and incorporated in this Title Status Report.

     The title to Tract 340 X 1367 A is current, complete, correct, and without defect. Ownership is in
     unity and interests are owned in the following title status: trust.

     The tract ownership is encumbered by the title documents which have been approved by a properly
     delegated Federal official and are required to be recorded by law, regulation, or Bureau policy as
     listed on Appendix "C" attached to and incorporated in this Title Status Report.

     See Appendix D for all other documents that are required to be recorded by law, regulation or Bureau
     policy.

     No Tract Notes or Coded Remarks for this tract.

    This report does not cover encroachments nor any other rights that might be disclosed by a physical
    inspection of the premises, nor questions of location or boundary that an accurate survey may
    disclose. This Report also does not cover encumbrances, including but not limited to irrigation
    charges, unpaid claims, not filed or recorded in this Land Titles and Records Office. This report
    does not state the current ownership of the interests owned in fee simple but states the ownership
    at the time the interest ceased to be held in trust or restricted ownership status.

    This Title Status Report is a true and correct report of the status of title >,to the real estate
    described herein according to the official land records recorded and maintained in this office.




                                                                                           LTRO Manager




                                                         Page 1 of 5
                                                        HUMP EXHIBIT 5
                  Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 32 of 60 PageID #: 68

                                                     J^pendix "A"
Land Area     Land Area Name        Tract Number       LTRO                  Region              Agency           Resources
   340        CHEYENNE RIVER          X 1367 A     ABERDEEN, SD           GREAT PLAINS       CHEYENNE RIVER       Surface
                                                                        REGIONAL OFFICE          AGENCY

Land Legal Descriptions
Section     Township      Range        State         County              Meridian        Legal Description                Acres
   7        009.DON       018.OOE   SOOTH DAKOTA    ZIEBACH            Black Hills                         E SE          80.000

                                                                                      TOTAL TRACT ACRES:                 80.000




                                                       Page 2 of 5
                                                      HUMP EXHIBIT 5
                     Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 33 of 60 PageID #: 69

                                                                  Appendix "B"
Land Area         Land Area Name          Tract Number               LTRO                Region               Agency                Resources
   340            CHEYENNE RIVER             X 1367 A           ABERDEEN, SO           GREAT PLAINS       CHEYENNE RIVER            Surface
                                                                                   REGIONAL OFFICE            AGENCY
Effective Ownership as of 10/25/2012
                       OWNER —                                    DOCUMENT                NAME ACQUIRED   FRACTION     AGGR SHARE      AGGREGATE
Tribe 6   ID No. /   Indian /                                                              SURNAME /         AS        CONVERTED
 Code                Nonlndian   Title    Interest*     Class     Type       Mumbec
                                                                                           FIRST NAME     ACQUIRED      TO LCD          DECIMAL
            DOB
  340     U010661     Indian     Trust       Ml       Deed-TS    ACT 1934      3818B    HUNP
CHEYENH                                                                                 DAVID                                       1 1.0000000000
E RIVER
SIOUX -
  5D

                                                                                           IN TRUST:
                                                                                                                                 1.0000000000
                      interest and the legal title interest merged
                                         together.                                             IN FEE;                      0
                                                                                                                            1    .0000000000
                                                                                                TOTAL:                      1
                                                                                                                            1    1.0000000000




                                                                     Page 3 of 5
                                                                   HUMP EXHIBITS
                    Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 34 of 60 PageID #: 70


                                                           i^^endix "C"
Land Area       Land Area Name        Tract Number          LTRO                    Region              Agency            Resources
    340         CHEYENNE RIVER          X 1367 A        ABERDEEN, SO            GREAT PLAINS       CHEYENNE RIVER          Surface
                                                                              REGIONAL OFFICE           AGENCY

Ownership of Tract 340 X 1367 A is encumbered by the following:
                                                                            Expiration                     Recorded              Recorded
Contract Type/Contractor Nome       Contract   Contractor ZD Begin Data         Data               Acres    Date                   Imageg
Grazing Fe^t                    ^                             I I HI ll lll I II I I il i         80.000 11/27/2018        340 0003321823
 HUMP DAVID

Type of
BncuBO>ranca           Sttcuabraaea Holder               Btg>iration    Document Description and Ea^lanation
MORTGAGE               HUMP DAVID                        09/01/2034       36280     MTG APPD 05/29/08 SECURES NOTE DATED 05/29/08 FOR
                                                                                    $li000,000.00 ENCUMBERING THE INTEREST OF DAVID J.
                                                                                    AND KAREN L. HUMP




                                                             Page 4 of 5
                                                           HUMP EXHIBITS
                Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 35 of 60 PageID #: 71


                                                  i^^endix "D"
Land Area    Land Area Name      Tract Number      LTRO                Region            Agency       Resources
   340       CHEYENNE RIVER        X 1367 A     ABERDEEN, SO        GREAT PLAINS     CHEYENNE RIVER   Surface
                                                                   REGIONAL OFFICE       AGENCY

    No Contracts to list for Appendix D


    No Encumbrances to list for Appendix D




                                                    Page 5 of 5
                                                  HUMP EXHIBIT 5
                 Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 36 of 60 PageID #: 72


                                        United States Department of the Interior
                                                  Bureau of Indian Affairs
                                                    Title Status Report
                                Report Certification Time and Date: 10/28/2019 09:20:06 AM
                                    Requestor: MFALLIS Date/Time: 10/28/2019 09:21:15
Land Area      Land Area Name      Tract Number          LTRO               Reqion              Aqencv       Resources
   340         CHEYENNE RIVER        X 1727 A        ABERDEEN, SD        GREAT PLAINS       CHEYENNE RIVER    Surface
                                                                        REGIONAL OFFICE         AGENCY
     Original Allottee: VICTORIA LITTLE CROW
     See Appendix A for Land Legal Descriptions
     Title Status

     Tract 340 X 1727 A is held by the United States of America in trust for the land owner(s) with trust
     interests and/or by the land owner(s) with restricted interests and/or fee simple interests, as
     listed in Appendix "B" attached to and incorporated in this Title Status Report.

     The title to Tract 340 X 1727 A is current, complete, correct, and without defect. Ownership is in
     unity and interests are owned in the following title status: trust.

     The tract ownership is encumbered by the title documents which have been approved by a properly
     delegated Federal official and are required to be recorded by law, regulation, or Bureau policy as
     listed on Appendix "C" attached to and incorporated in this Title Status Report.

     See Appendix D for all other documents that are required to be recorded by law, regulation or Bureau
     policy.

     No Tract Notes or Coded Remarks for this tract.


     This report does not cover encroachments nor any other rights that might be disclosed by a physical
     inspection of the premises, nor questions of location or boundary that an accurate survey may
     disclose. This Report also does not cover encumbrances, including but not limited to irrigation
     charges, unpaid claims, not filed or recorded in this Land Titles and Records Office. This report
     does not state the current ownership of the interests owned in fee simple but states the ownership
     at the time the interest ceased to be held in trust or restricted ownership status.

     This Title Status Report is a true and correct report of the status of title to the real estate
     described herein according to the official land records recorded and maintained in this office.




                                                                                          LTRO Manager




                                                         Page 1 of 5
                                                       HUMP EXHIBIT 5
                  Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 37 of 60 PageID #: 73


                                                        Appendix "A"
Land Area      Land Area Name        Tract Number         LTRO                 Region              Agency           Resources
   340         CHEYENNE RIVER          X 1727 A       ABERDEEN, SD          GREAT PLAINS       CHEYENNE RIVER       Surface
                                                                          REGIONAL OFFICE          AGENCY
Land Legal Descriptions
Section     Township       Range         State          County             Meridian        Legal Description                Acres
   5         009.DON       018.OOE   SOUTH   DAKOTA    ZIEBACH           Black Hills                    LOT Q2~            40.130
                                                                                                        LOT 01=            40.090
                                                                                                             S NE          80.000
       MINERALS RESERVED
                                                                                        TOTAL TRACT ACRES;                 160.220




                                                         Page 2 of 5
                                                        HUMP EXHIBIT 5
                     Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 38 of 60 PageID #: 74


                                                                   J^pendix "B"
Land Area         Land ftrea Name         Tract Number               LTRO                Region               Agency                  Resources
   340            CHEYENNE RIVER             X 1727 A           ABERDEEN, SO           GREAT PLAINS       CHEYENNE RIVER              Surface
                                                                                    REGIONAL OFFICE          AGENCY
Effective Ownership as of 10/25/2012
                       OWNER                                    - DOCUMENT
                                                            —
                                                                                          NAME ACQUIRED   FRACTION       AGGR SHARE       AGGREGATE
Tribe £   ID No. /   Indian /                                                              SURNAME /         AS          CONVERTED
 Code       DOB      Nonlndlan   Title    Interest*     Class      Type       Number                                                       DECIMAL
                                                                                           FIRST NAME     ACQUIRED        TO LCD
  340     U010661     Indian     Trust        All     Deed-TS     ACT 1934     38188    HUMP                         1                1
CKBYEHM                                                                                 DAVID                        1                1 l.OOOOOOOOOO
E RIVER
SIOUX -
  SD


                                                                                           IN TRUST:                          1
                         * "All" means the equitable beneficial                                                               1    1.0000000000
                      interest and the legal title interest merged
                                         together.                                             IN FEE:                        0
                                                                                                                              1    .0000000000
                                                                                                TOTAL:                        1
                                                                                                                              1    l.OOOOOOOOOO




                                                                     Page 3 of 5
                                                                   HUMP EXHIBIT 5
                    Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 39 of 60 PageID #: 75


                                                           ^pendix "C"
Land Area        Land Area Name       Tract Number           LTRO                  Region             Agency             Resources
    340          CHSYBNNE RIVER         X 1727 A        ABERDEEN, SD           GREAT PLAINS       CHEYENNE RIVER          Surface
                                                                             REGIONAL OFFICE           AGENCY
Ownership of Tract 340 X 1727 A is encumbered by the following:
                                                                            Expiration                    Recorded              Recorded
Contract Type/Contractor Name       Contract   Contractor ID Begin Date    Date                   Acres    Date                   Image#
Grazing Permit                                               11/01/2018 10/31/2023              160.220 11/27/2018        340 0003321823
 HUMP DAVID

Sjfpe of
Bncuxobrance           Encumbrance Bolder                Expiration   Dooianant Description and Explanation
MORTGAGE               HUMP DAVID                        09/01/2034     36280      MTG APFD 05/29/08 SECURES NOTE DATED 05/29/08 FOR
                                                                                   $1,000,000.00 ENCUMBERING THE INTEREST OF DAVID J.
                                                                                   AND KAREN L. HUMP

MISCELLANEOUS                                                               5555   TSR DOES NOT SHOW GRANTS OP USE THE TRIBE MAY MAKE
                                                                                   WITHOUT DEPARTMENT APPROVAL.




                                                            Page 4 of 5
                                                           HUMP EXHIBIT 5
         I          Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 40 of 60 PageID #: 76
             )




                                                     i^pendix "D"
Land Area        Land Area Name    Tract Number       LTRO               Region            Agency       Resources
   340           CHEYENNE RIVER      X 1727 A      ABERDEEN/ SD       GREAT PLAINS     CHEYENNE RIVER   Surface
                                                                     REGIONAL OFFICE       AGENCY
    No Contracts to list for Appendix D


    No Encumbrances to list for Appendix D




                                                      Page 5 of 5
                                                     HUMP EXHIBITS
                 Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 41 of 60 PageID #: 77


                                         United States Department of the Interior
                                                  Bureau of Indian Affairs
                                                    Title Status {Report
                                Report Certification Time and Date: 10/28/2019 02:28:34 PM
                                    Requestor: MFALLIS Date/Time: 10/28/2019 14:28:55
Land Area      Land Area Name      Tract Number          LTRO               Region             Agency       Resources
   340         CHRYENNE RIVER         X 1881         ABERDEEN, SO        GREAT PLAINS      CHEYENNE RIVER   Surface
                                                                        REGIONAL OFFICE        AGENCY
     Original Allottee: STINGY
     See Appendix A for Land Legal Descriptions
     Title Status

     Tract 340 X 1881 is held by the United States of America in trust for the land owner{s) with trust
     interests and/or by the land owner(s) with restricted interests and/or fee simple interests, as
     listed in Appendix "B" attached to and incorporated in this Title Status Report.

     The title to Tract 340 X 1881 is current, complete, correct, and without defect. Ownership is in
     unity and interests are owned in the following title status: trust.

     The tract ownership is encumbered by the title documents which have been approved by a properly
     delegated Federal official and are required to be recorded by law, regulation, or Bureau policy as
     listed on Appendix "C" attached to and incorporated in this Title Status Report.

     See Appendix D for all other documents that are required to be recorded by law, regulation or Bureau
     policy.

     No Tract Notes or Coded Remarks for this tract.

     This report does not cover encroachments nor any other rights that might be disclosed by a physical
     inspection of the premises, nor questions of location or boundary that an accurate survey may
     disclose. This Report also does not cover encumbrances, including but not limited to irrigation
     charges, unpaid claims, not filed or recorded in this Land Titles and Records Office. This report
     does not state the current ownership of the interests owned in fee simple but states the ownership
     at the time the interest ceased to be held in trust or restricted ownership status.

     This Title Status Report is a true and correct report of the status of title to the real estate
     described herein according to the official land records recorded and maintained in this office.




                                                                                          LTRO Manager




                                                         Page 1 of 5
                                                       HUMP EXHIBIT 5
                 Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 42 of 60 PageID #: 78


                                                     i^^>endix "A"
Land Area     Land Area Name        Tract Number      LTRO                  Region              Agency            Resources
   340        CHEYENNE RIVER           X 1881      ABERDEEN, SD          GREAT PLAINS       CHEYENNE RIVER        Surface
                                                                       REGIONAL OFFICE          AGENCY

Land Legal Descriptions
Section     Township       Range        State        County            Meridian         Legal Description                   Acres
   6 "      009.CON       018.dOE   SOUTH DAKOTA    ZIEBACH           Black Hills                    LOT 02=             40.120
                                                                                                          SW NE          40.000
     MINERALS RESERVED
                                                                                     TOTAL TRACT ACRES:                     80.120




                                                      Page 2 of 5
                                                     HUMP EXHIBIT 5
                       Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 43 of 60 PageID #: 79


                                                                          Appendix "B"
Land Area          Land Area Name               Tract Number                LTRO                    Region              Agency                Resources
   340             CHEYENNE RIVER                 X 1081             ABERDEEN, SU                 GREAT PLAINS      CHEYENNE RIVER             Surface
                                                                                                REGIONAL OFFICE         AGENCY
Effective Ownership as of 10/08/2004
                         OWNER                                            DOCUMENT                  NAME ACQUIRED   FRACTION     AG6R SHARE      AGGREGATE
Tribe &    1!) No. /   Indian / I           1                        1              1                 SURNAME /        AS        CC«1VBRTED
 Code        DOD       Nonlndianj Title |Interest*         Class 1        Type           Number       FIRST NAME    ACQUIRED      TO LCD
                                                                                                                                                  DECIMAL

  340      U010661      Indian      Trust         All      Deed-TS       ACT 1934       31623      HUMP
CHEYENNI                                                                                           DAVID J.                                   1 l.DOOOOOOOOO
E RIVER
SIOUX -
  5D

                                                                                                      IN TRUST:

                             "All" means the equitable beneficial                                                                          1.0000000000


                                            together.                                                     IN FEE:                     0
                                                                                                                                      1    .0000000000
                                                                                                          TOTAL:                      1
                                                                                                                                      1    1.0000000000




                                                                            Page 3 of 5
                                                                          HUMP EXHIBIT 5
                       Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 44 of 60 PageID #: 80

                                                                     Appendix "C"
Land Area         Land Area Name          Tract Number                 LTRO                 Region              Agency            Resources
       340        cheyilNne river            X 1881            ABERDEEN, SO              GREAT RJ.AINS     CHEYENNE RIVER          Surface
                                                                                       REGIONAL OFFICE          AGENCY
Ownership of Tract 340 X 1881 is encumbered by the following;
                                                                                      Expiration                   Recorded              Recorded
         Ti'pC'/Co»i<j:actor           Cuiitjac:'.    ContrnotO''      Begin Date        Date              Acres     Date                    ImageS
Grazing Permit                                                          11/01/2018 lU/31/202'J           ■'80.120'iI/2"7720T8*     340 0G03321823
 HUMP DAVID

Electric Line and Power                                                03/20/1991     PERPETUAL             .010 10/08/2004
 MOREAU GRAND ELECTRIC COOP,
INC.

Electric Line and Power                                                09/19/2003     PERPETUAL             .010 10/08/2004
 MOREAU GRAND ELECTRIC COOP,
INC.

Telephone/Telegraph                                                    07/16/2012     PERPETUAL             .700 08/08/2012
 CRST TELEPHONE AUTHORITY

'SspB o£
Encunibrance              Encunibrance Bolder                   Biqairation      Document Peacription and Explanation
MORTGAGE                  HUMP DAVID                                09/01/2034    36280     MTG APPD OS/29/08 SECURES NOTE DATED 05/29/08 FOR
                                                                                            $1,000,000.00 ENCUMBERING THE INTEREST OP DAVID J.
                                                                                            AND KAREN L. HUMP

MISCELLANEOUS              FARMERS HOME ADMIN                       PERPETUAL    25173      RELEASE OF ASSIGNMENTS

MISCELLANEOUS              CHEYENNERIVER SIOUXTRIBB                 PERPETUAL    25199      RELEASE OF ASSIGNMENT OF INCOME PER DOC NO. 340-
                                                                                            24212.

RIGHTS OF WAY              TRI-COUNTY WTR ASSOC INC                 PERPETUAL    25672— MATBRLINB R/W APPD 04/12/84, ACT OF 2/05/48      (62
                                                                                            STAT 17).




                                                                       Page 4 of 5
                                                                     HUMP EXHIBIT 5
                 Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 45 of 60 PageID #: 81

                                                  Appendix "D"
Land Area    Land Area _Name     Tract Number       LTRO              Region            Agency       Resources
   340       CHEYENNE RIVER         X 1881      ABERDEEN, SO       GREAT PLAINS     CHEYENNE RIVER   Surface
                                                                  REGIONAL OFFICE      AGENCY
    No Contracts to list for Appendix D


    No Encumbrances to list for Appendix D




                                                    Page 5 of 5
                                                  HUMP EXHIBITS
               Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 46 of 60 PageID #: 82

                                      United States Department of the Interior
                                                Bureau of Indian Affairs
                                                  Title Status Report
                              Report Certification Time and Date: 10/28/2019 02:28:40 PM
                                  Requestor: MFALLIS Date/Time: 10/28/2019 14:29:05
                 Area Name       Tract Number          LTRO               Region              Aqencv       Resources
3^0' "      CHEYENNF. RIVER      "x 1801 -a"       ABERDEEN, SD        GREAT PLAINS       CHEYENNE RIVER   Surface
                                                                      REGIONAL OFFICE         AGENCY
  Original Allottee: STINGY
  See Appendix A for Land Legal Descriptions
  Title Status
  Tract 340 X 1881 -A is held by the United States of America in trust for the land owner(s) with
  trust interests and/or by the land owner(s) with restricted interests and/or fee simple interests,
  as listed in Appendix "B" attached to and incorporated in this Title Status Report.

  The title to Tract 340 X 1881 -A is current, complete, correct, and without defect. Ownership is in
  unity and interests are owned in the following title status: trust.

  The tract ownership is encumbered by the title documents which have been approved by a properly
 delegated Federal official and are required to be recorded by law, regulation, or Bureau policy as
 listed on Appendix "C" attached to and incorporated in this Title Status Report.

  See Appendix D for all other documents that are required to be recorded by law, regulation or Bureau
  policy.

  No Tract Notes or Coded Remarks for this tract.

  This report does not cover encroachments nor any other rights that might be disclosed by a physical
 inspection of the premises, nor questions of location or boundary that an accurate survey may
  disclose. This Report also does not cover encumbrances, including but not limited to irrigation
 charges, unpaid claims, not filed or recorded in this Land Titles and Records Office. This report
 does not state the current ownership of the interests owned in fee simple but states the ownership
 at the time the interest ceased to be held in trust or restricted ownership status.

 This Title Status Report is a true and correct report of the status of title to the real estate
  described herein according to the official land records recorded and maintained in this office.




                                                                                        LTRO Manager




                                                      Page 1 of 5
                                                     HUMP EXHIBIT 5
                  Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 47 of 60 PageID #: 83


                                                       J^jpendix "A*'
Land Area      Land Area Name       Tract Number        LTRO                 Region              Agency            Resources
   340         CHEYENNE RIVER        X 1881 ~A       ABERDEEN, SD         GREAT PLAINS       CHEYENNE RIVER        Surface
                                                                        REGIONAL OFFICE          AGENCY
Land Legal Descriptions
Section     Township       Range        State          County           Meridian         Legal Description                   Acres
   6"       009.CON       018.OGE   SOUTH   DAKOTA    ZIEBACH          Black Hills                    LOT 01=             40.180
                                                                                                           SE NE          40.000
     MINERALS RESERVED
                                                                                      TOTAL TRACT ACRES:                     80.180




                                                        Page 2 of 5
                                                       HUMP EXHIBITS
                     Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 48 of 60 PageID #: 84


                                                                    T^pendlx "B"
Land Area         Land Area Name          Tract Number                LTRO                    Region              Agency                  Resources
   340            CHEYENNE RIVER            X 1B8I -A          ABERDEENr SD                GREAT PLAINS       CHEYENNE RIVER               Surface
                                                                                          REGIONAL OFFICE         AGENCY
ECfective Ownership as of 10/08/2004
                       OWNER                                        DOCUMENT                  NAME ACQUIRED   FRACTION       AGGR SHARE       AGGREGATE
Tribe s   ID No. /   Indian /                                  1              1                 SURNAME /        AS          CONVERTED
 Code       DOD      Nunlndian   Title j Interest* Class I Type 1 Number                        FIRST NAME    ACQUIRED        TO LCD          DECIMAL
  340     U010661     Indian     Trust        All    Deed-TS       ACT 1934       30004      HUMP                        1                1
CHBYENN                                                                                      DAVID J.                    1                1 l.OOOOOOQOOO
E RIVER
SIOUX -
  SD


                                                                                               IN TRUST:

                         * "All" means the equitable beneficial                                                                        1.0000000000
                      interest and the legal title interest merged
                                         together.                                                  IN FEE:                       0
                                                                                                                                  1    .0000000000
                                                                                                    TOTAL:                        1
                                                                                                                                  1    1.0000000000




                                                                      Page 3 of 5
                                                                    HUMP EXHIBIT 5
                      Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 49 of 60 PageID #: 85


                                                                   l^pendix "G"
Land Area         Land Area Name          Tract Number              LTRO                  Region              Agency            Resources
    340           CHEYENNE UIVEK           X 1881 -A            ABERDEEN, SU           GREAT RLAINS      CHEYENNE RIVER          Surface
                                                                                     REGIONAL OFFICE          AGENCY
Ownership of Tract 340 X IBOl -A is encumbered by the following:
                                                                                    E:9iration                   Recorded              Recorded
Ccuiracfc Type/Cootractoa: MAin«?      Coii-!.ig<ct   Conl-.yacitoy ID Begin Date     Date               Acres    Date                     Imageft
Grazing Permit                                                       11/01/2018 10/31/2023             To.18~d 11/27/2018        340 0003321823
 HUMP DAVID

Telephone/Telegraph                                                  07/02/1991     PERPETUAL             .010 10/08/2004
 CRST TELEPHONE AUTHORITY

Electric Line and Power                                              09/19/2003     PERPETUAL             .010 10/08/2004
 MOREAU GRAND ELECTRIC COOP,
INC.

Zype of
Ettous^rance              EncqmbrancQ Holder                     EKplration    Pocumente Description and Baplanatlon
MORTGAGE                  HUMP DAVID                             09/01/2034      36280   MT6 APPD 05/29/08 SECURES NOTE DATED 05/29/06 FOR
                                                                                          $1,000,000.00 ENCUMBERING THE INTEREST OF DAVID J.
                                                                                          AND KAREN L. HUMP




                                                                    Page 4 of 5
                                                                   HUMP EXHIBITS
                 Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 50 of 60 PageID #: 86

                                                  J^pendix "D"
Land Area    Land Area Name      Tract Number      LTRO               Region            Agency       Resources
   340       CHEYENNE RIVER        X 1881 -A    ABERDEEN, SD       GREAT PLAINS     CHEYENNE RIVER   Surface
                                                                  REGIONAL OFFICE       AGENCY

    No Contracts to list for Appendix D

    No Encumbrances to list for Appendix D




                                                   Page 5 of 5
                                                  HUMP EXHIBITS
                    Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 51 of 60 PageID #: 87

                                          United States D^artment of the Interior
                                                    Bureau of Xndisui Affairs
                                                      Xitle Status Report
                                  Report Certification Time and Date: 10/29/2019 01:23:28 PM
                                V     Requestor: MFALLIS Date/Time: 10/29/2019 13:23:39
Land Area      Land Area Name ^      Tract Number          LTRO             Region             Agency       Resources
   340         CHEYENNE RIVER           3697 A         ABERDEEN, SD      GREAT PLAINS      CHEYENNE RIVER   Surface
                                                                       REGIONAL OFFICE         AGENCY
     Original Allottee:
     See Appendix A for Land Legal Descriptions
     Title Status

     Tract 340 3697 A is held by the United States of America in trust for the land owner(s) with trust
     interests and/or by the land owner(s) with restricted interests and/or fee simple interests, as
     listed in Appendix "B" attached to and incorporated in this Title Status Report.

     The title to Tract 340 3697 A is current, complete, correct, and without defect. Ownership is in
     unity and interests are owned in the following title status: trust.

     The tract ownership is encumbered by the title documents which have been approved by a properly
     delegated Federal official and are required to be recorded by law, regulation, or Bureau policy as
     listed on Appendix "C" attached to and incorporated in this Title Status Report.

     See Appendix D for all other documents that are required to be recorded by law, regulation or Bureau
     policy.

     No Tract Notes or Coded Remarks for this tract.

     This report does not cover encroachments nor any other rights that might be disclosed by a physical
     inspection of the premises, nor questions of location or boundary that an accurate survey may
     disclose. This Report also does not cover encumbrances, including but not limited to irrigation
     charges, unpaid claims, not filed or recorded in this Land Titles and Records Office. This report
     does not state the current ownership of the interests owned in fee simple but states the ownership
     at the time the interest ceased to be held in trust or restricted ownership status.

     This Title Status Report is a true and correct report of the status of title to the real estate
     described herein according to the official land records recorded and maintained in this office.




                                                                                         LTRO Manager
                   Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 52 of 60 PageID #: 88

                                                     J^pendix "A"
Land Area     Land Area Name        Tract Number      LTRO                 Region              Agency           Resources
   340        CHEYENNE RIVER           3697 A      ABERDEEN, SD         GREAT PLAINS       CHEYENNE RIVER       Surface
                                                                      REGIONAL OFFICE          AGENCY
Land Legal Sescri.p'bxons
Section     Township        Range       State        County           Meridian         Legal Description                  Acres
    8       009.DON     018.DOE     SOUTH DAKOTA    ZIEBACH          Black Hills                           SE         160.000

                                                                                    TOTAL TRACT ACRES:                 160.000




                                                     HUMP EXHIBITS
                                                      Page 2 of 5
                         Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 53 of 60 PageID #: 89

                                                                   I^pendix '
Land Area           Land Area Name         Tract Number             LTRO                  Region              Agency                Resources
   340              CHEYENNE RIVER            3697 A            ABERDEEN, SD           GREAT PLAINS       CHEYENNE RIVER             Surface
                                                                                    REGIONAL OFFICE           AGENCY
Effective Ownership as of 10/25/2019
                         OWNER                                     DOCUMENT               NAME ACQUIRED   FRACTION     AGGR SHARE      AGGREGATE
Tribe &     ID No. /   Indian /                                                             SURNAME /        AS        CONVERTED
                                   Title   Interest*    Class      Type       Number                                                    DECIMAL
 Code         DOB      Nonlndian                                                           FIRST NAME     ACQUIRED      TO LCD


CHEYENN                                                                                  DAVID                                      1 1.0000000000
E RIVER I
SIOUX -
  SD

                                                                                           IN TRUST:
                                                                                                                                 1.0000000000
                            "All" means the equitable beneficial

                                     merged together.                                        IN FEE:                        0
                                                                                                                            1    .0000000000
                                                                                                 TOTAL:                     1
                                                                                                                            1    1.0000000000




                                                                   HUMP EXHIBIT 5
                                                                    Page 3 of 5
                     Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 54 of 60 PageID #: 90

                                                           T^pendiac "C"
Land ftrea       Land Area Name       Tract Number          LTRO                 Region               Agency           Resources
   340           CHEYENNE RIVER          3697 A        ABERDEEN, SD           GREAT PLAINS       CHEYENNE RIVER         Surface
                                                                           REGIONAL OFFICE            AGENCY
Ownership of Tract 340 3697 A is encumbered by the following:
                                                                          Ea^iration                    Recorded                Recorded
Contract Type/Contractor Name       Contract   Contractor ZD Beqin Date       Date              Acres    Date                     Image#
Grazing Permit                                               11/01/2018 10/31/2023             160.000 11/27/2018          340 0003321823
 HUMP DAVID

Type of
Encumbrance            Encumbrance Bolder                Eacpiration   Document Description €md Eacplanation
MORTGAGE               HUMP DAVID                        09/01/2034     36280    MTG APPD 05/29/08 SECURES NOTE DATED 05/29/08 FOR
                                                                                 $1,000,000.00 ENCUMBERING THE INTEREST OF DAVID J.
                                                                                 AND KAREN L. HUMP

DITCHES & CANALS       U.S.                              PERPETUAL     5456      R/W for Ditches 5 Canals Act of 8-30-90 (26 Stat
                                                                                 391). Void.   See 58 ID 319, 59 ID 461.

MISCELLANEOUS                                                             5555   TSR DOES NOT SHOW GRANTS OF USE THE TRIBE MAY MAKE
                                                                                 WITHOUT DEPARTMENT APPROVAL.
                 Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 55 of 60 PageID #: 91

                                                   Appendix "D"
Land Area    Land Area Name      Tract Number       LTRO               Region            Agency       Resources
   340       CHEYENNE RIVER         3697 A      ABERDEEN, SD        GREAT PLAINS     CHEYENNE RIVER    Surface
                                                                   REGIONAL OFFICE       AGENCY
    No Contracts to list for Appendix D


    No Encumbrances to list for Appendix D




                                                  HUMP EXHIBIT 5
                                                    Page 5 of 5
                  Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 56 of 60 PageID #: 92


                                         United States Department of the Interior
                                                  Bureau of Indian Affairs
                                                    Title Status Report
                                Report Certification Time and Date; 10/25/2019 02:23:19 PM
                                    Requestor: MFALLIS Date/Time: 10/25/2019 14:23:36
Land Area      Land Area Name      Tract Number         LTRO               Region              Agency       Resources
   340         CHEYENNE RIVER         5072 A        ABERDEEN, SD        GREAT PLAINS       CHEYENNE RIVER    Surface
                                                                       REGIONAL OFFICE        AGENCY
     Original Allottee:
     See Appendix A for Land Legal Descriptions
     Title Status
     Tract 340 5072 A is held by the United States of America in trust for the land owner(s) with trust
     interests and/or by the land owner(s) with restricted interests and/or fee simple interests, as
     listed in Appendix "B" attached to and incorporated in this Title Status Report.

     The title to Tract 340 5072 A is current, complete, correct, and without defect. Ownership is in
     unity and interests are owned in the following title status: trust.

     The tract ownership is encumbered by the title documents which have been approved by a properly
     delegated Federal official and are required to be recorded by law, regulation, or Bureau policy as
     listed on Appendix "C" attached to and incorporated in this Title Status Report.

     See Appendix D for all other documents that are required to be recorded by law, regulation or Bureau
     policy.

     No Tract Notes or Coded Remarks for this tract.

     This report does not cover encroachments nor any other rights that might be disclosed by a physical
     inspection of the premises, nor questions of location or boundary that an accurate survey may
     disclose. This Report also does not cover encumbrances, including but not limited to irrigation
     charges, unpaid claims, not filed or recorded in this Land Titles and Records Office. This report
     does not state the current ownership of the interests owned in fee simple but states the ownership
     at the time the interest ceased to be held in trust or restricted ownership status.

     This Title Status Report is a true and correct report of the status of title to the real estate
     described herein according to the official land records recorded and maintained in this office.




                                                                                         LTRO Manager




                                                         Page 1 of 5
                                                       HUMP EXHIBITS
                  Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 57 of 60 PageID #: 93

                                                     J^pendix "A"
Land Area     Land Area Name        Tract Number       LTRO                  Region              Agency           Resources
   340        CHEYENNE RIVER           5072 A      ABERDEEN, SD           GREAT PLAINS       CHEYENNE RIVER       Surface
                                                                        REGIONAL OFFICE          AGENCY

Land Legal Descriptions
Section     Township       Range        State        County             Meridian         Legal Description                  Acres
   7        009.OON       018.OOE   SOUTH DAKOTA    ZIEBACH            Black Hills                         W SE          80.000

                                                                                      TOTAL TRACT ACRES;                    80.000




                                                       Page 2 of 5
                                                      HUMP EXHIBIT 5
                     Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 58 of 60 PageID #: 94


                                                                  J^^pendix "B"
Land Area         Land Area Name         Tract Number                LTRQ                Region               Agency                Resources
   340            CHEYENNE RIVER             5072 A             ABERDEEN, SD           GREAT PLAINS       CHEYENNE RIVER            Surface
                                                                                    REGIONAL OFFICE           AGENCY
Effective Ownership as of 12/23/2009
                       OWNER                                      DOCUMENT                NAME ACQUIRED   FRACTION     AGGR SHARE      AGGREGATE
Tribe £   ID No, /   Indian /                                                              SURNAME /         AS        CONVERTED
                     Nonlndian   Title   Interest*    Class       Type       Number        FIRST NAME     ACQUIRED      TO LCD
                                                                                                                                        DECIMAL
 Code       DOB
  340     U010661     Indian     Trust      All       Deed-TS    ACT 1934      3596B    HUMP
CHBYENN                                                                                 DAVID                                       1 1.0000000000
B RIVER
SIOUX -
  SD

                                                                                           IN TRUST:
                                                                                                                                 l.OOOOOOOOOO
                         * "All" means the equitable beneficial
                      interest and the legal title interest merged
                                        together.                                              IN FEE:                      0
                                                                                                                             1   .0000000000
                                                                                                TOTAL:                       1
                                                                                                                             1   l.OOOOOOOOOO




                                                                     Page 3 of 5
                                                                   HUMP EXHIBIT 5
                    Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 59 of 60 PageID #: 95


                                                           Appendix "C"
Land Area        Land Area Name        Tract Number             LTRO                 Region              Agency            Resources
    340          CHB!fENNE RIVER            5072 A      ABERDEEN, SO             GREAT PLAINS       CHEYENNE RIVER          Surface
                                                                               REGIONAL OFFICE           AGENCY
Ownership of Tract 340 5072 A is encumbered by the following:
                                                                              E:^ixafcion                   Recorded              Recorded
Contaract Type/Contractor Name       Contract   Centraeter ID Sogln Date         Data               Aoree    Date                   Image#
Grazing Permit                                                  11/01/2018 10/31/2023              80.000 11/27/2018        340 0003321823
 HUMP DAVID

Type of
Encumbrance            Eneumbronco Holder                 Expiration    DocwTnont Dogeription and Explanation
MORTGAGE                HUMP DAVID                        09/01/2034      36280      MTG APPD 05/29/08 SECURES NOTE DATED 05/29/08 FOR
                                                                                     $1,000,000.00 EKCUMBERIH6 THE INTEREST OF DAVID J.
                                                                                     AND KAREN L. HUMP




                                                                Page 4 of 5
                                                            HUMP EXHIBITS
                 Case 3:19-cv-03020-RAL Document 1-5 Filed 12/04/19 Page 60 of 60 PageID #: 96


                                                  J^pendix "D"
Land Area    Land Area Name      Tract Number      LTRO                Region            Agency       Resources
   340       CHEYENNE RIVER          5072 A     ABERDEEN, SO        GREAT PLAINS     CHEYENNE RIVER   Surface
                                                                   REGIONAL OFFICE       AGENCY
    No Contracts to list for Appendix D


    No Encumbrances to list for Appendix D




                                                    Page 5 of 5
                                                   HUMP EXHIBITS
